 168317 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2Although Member Cohen concurs in the result, he does so onlyon the basis that the contention concerning employee turnover wasbelatedly raised. The ``turnover'' comparison is made from a base-line of December 1992 (when the RC petition was filed). There is
no explanation as to why data and contentions regarding turnover
could not have been presented at the hearing in February 1994, or
why the contention could not have been raised at least prior to the
issuance of the judge's decision in October 1994. The issue was first
raised in a motion filed on January 6, 1995.HarperCollins San Francisco, a Division ofHarperCollins Publishers, Inc. and Commu-nications Workers of America, AFL±CIO.
Cases 20±CA±25454 and 20±RC±16868April 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn October, 19, 1994, Administrative Law JudgeBurton Litvack issued the attached decision. The Re-
spondent and the General Counsel each filed excep-tions, a supporting brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.The Respondent filed a motion to reopen the recordto introduce evidence of employee turnover occurring
after the Union filed its petition for representation on
December 18, 1992. In its motion, the Respondent as-
serts that of the 74 employees in the bargaining unit
on December 18, 1992, only 32 remain. We deny the
motion to reopen the record because we find that such
evidence is irrelevant under Board law concerning fac-
tors governing the issuance of Gissel bargaining or-ders. Highland Plastics, Inc, 256 NLRB 146, 147(1981). Further, even if we were to consider employee
turnover, the evidence offered by the Respondent
would not require a different result. In this regard, we
note that the Respondent's chief executive officer and
highest official, James Craig, participated in unfair
labor practices, reinforcing in part coercive statements
of other officials; the violations committed by the Re-
spondent were numerous and pervasive and included
such ``hallmark'' violations as threats of discharge and
a threat of plant closure; and, the Respondent's motion
does not allege that the officials responsible for the un-
fair labor practices are no longer in charge of oper-
ations. We find it foreseeable that the continued pres-
ence of these officials could exert a coercive effect
over unit employees, including new employees who
learn of the past practices.2International Door, 303NLRB 582, 583 (1991).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, HarperCollins of San Fran-
cisco, a Division of HarperCollins Publishers, Inc., SanFrancisco, California, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Jonathan J. Seagle, Esq., for the General CounselMichael Johnson, Esq. (Baker & Hostetler), of Los Angeles,California, and Barbara Hufham, Esq., for the Respondentand the Employer.Virginia R. Jones, of Los Angeles, California, for the Charg-ing Party and the Petitioner.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. On June 25,1993, Communications Workers of America, AFL±CIO (the
Union) filed objections to conduct allegedly affecting the re-sults of a representation election involving certain employees
of HarperCollins San Francisco, a Division of HarperCollins
Publishers, Inc., in Case 20±RC±16868. On August 31, 1993,
2 months later, pursuant to an unfair labor practice charge
in Case 20±CA±25454, filed by the Union on July 1, 1993,
the Regional Director for Region 20 of the National Labor
Relations Board (the Board), issued a complaint, alleging
that HarperCollins San Francisco, a Division of Harper-
Collins Publishers, Inc. (Respondent), engaged in acts and
conduct violative of Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act). Then, on September 3, 1993,
the above Regional Director issued an order, consolidating
the objections to the representation election and the com-
plaint allegations and issued a notice of hearing on the mat-
ters. Subsequently, counsel for Respondent timely filed an
answer to the complaint, essentially denying the commission
of any of the alleged unfair labor practices. On February 4,
1994, the Regional Director for Region 20 issued an amend-
ment to the complaint in which he seeks a bargaining order
remedy against Respondent. Thereafter, on February 14
through 17, 1994, in San Francisco, California, a trial on the
above-matters was held before me. At the trial, all parties
were afforded the opportunity to examine and to cross-exam-
ine all witness, to offer into the record any relevant evidence,
to argue their legal positions orally, and to file posthearing
briefs. The latter documents were filed by counsel for the
General Counsel and by counsel for Respondent and have
been carefully considered. Accordingly, based upon the en-
tire record, including my observation of the testimonial de-
meanor of each of the several witnesses and the posthearing
briefs, I make the following 169HARPERCOLLINS PUBLISHERS, INC.1The largest of Respondent's five San Francisco divisions, HarperSan Francisco is the continuation of the religious book division. In
addition, it has expanded into the publishing of general trade publi-
cations with a West Coast perspective and books concerning philoso-
phy, psychology, and spiritual self-improvement.2Collins San Francisco specializes in publications, consisting ofexpensive, ``highly visual'' books and cookbooks.3T.U.B. operated a design and consulting service and specializedin the publication is specialized guides, such as travel guides.4HarperCollins West is a regional publishing program, specializingin local and regional marketing.5HarperCollins Visual is a custom publishing service, providingbooks for various groups and charities.6Baltz began as a marketing assistant. In 1991, she assumed theduties of marketing manager and was given the title in the summer
of 1992.7Given the high cost of many of the books, published by CollinsSan Francisco, sponsors, who may have an interest in the subject
matter, are sought in order to defray development and publication
expenses.FINDINGSOF
FACTI. JURISDICTIONRespondent, a State of Delaware corporation, with an of-fice and place of business in San Francisco, California, is en-
gaged in the business of publishing books and related media.In the normal course and conduct of the business operations,
during the 12-month period ending June 30, 1993, which pe-
riod is representative, Respondent derived gross revenues in
excess of $500,000 and purchased and received goods and
services, valued in excess of $50,000, directly from points
outside the State of California. Respondent admits that, at all
times material, it has been engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Respondent admits that the Union is, and has been at alltimes material, a labor organization within the meaning of
Section 2(5) of the Act.III. ISSUESThe complaint alleges that Respondent violated Section8(a)(1) and (3) of the Act by laying off employees Monica
Baltz, Julie Wunderlich, Dawn Balzarano, and Gina Hyams.
Further, the complaint alleges that Respondent's supervisors
and agents engaged in conduct violative of Section 8(a)(1) of
the Act by threatening employees with loss of benefits if
they selected the Union as their bargaining representative, in-
forming employees that they could not improve their work-
ing conditions and that it would be futile for them to select
the Union as their bargaining representative, threatening em-
ployees with more onerous working conditions and unspec-
ified reprisals if they selected the Union, impliedly threaten-
ing employees with discharge if they remained dissatisfied
with their working conditions, threatening employees that
they would not be able to work on special projects if they
selected the Union, soliciting grievances from employees and
impliedly promising employees increased benefits and im-
proved working conditions if they abandoned their support
for the Union, directly promising employees that it would ad-
dress their grievances if they abandoned their support for the
Union, suggesting to employees that they form an ``associa-
tion'' to deal with it concerning their terms and conditions
of employment, threatening to close the San Francisco office
and relocate it if employees selected the Union, telling em-
ployees that they were disloyal to it by supporting the Union,
and threatening employees that it might engage in unlawful
conduct if employees continued to support the Union. Fi-
nally, in view of the asserted severity of the foregoing alle-
gations and as, based upon signed authorization forms, a ma-
jority of Respondent's employees selected the Union as their
bargaining representative, the General Counsel seeks a bar-
gaining order as the only effective remedy for Respondent's
unlawful conduct. Contrary to the General Counsel, Re-
spondent denies the commission of any of the alleged unfair
labor practices and argues that the assertion of the Union's
majority status is not legally viable and that, assuming the
commission of any unfair labor practices, such were not se-
vere enough to warrant the imposition of a bargaining order
remedy.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsHarperCollins Publishers, Inc. is a multinational corpora-tion engaged in the worldwide publication and sale of books
and related media. The record establishes that, in 1977, Re-
spondent was created when the former moved its religious
book division from New York City to San Francisco, Cali-
fornia; that, prior to August 1992, Respondent encompassed
three publishing divisions, which were housed in separate lo-
cations and operated as separate business entities; that, in the
above month, Respondent's publishing divisions were relo-
cated to the third and fourth floors of a downtown office
building and Respondent commenced centralizing many
functions, including mailroom and computer services; that, in
January 1993, Respondent's San Francisco operations ex-
panded to five separate publishing divisionsÐHarper San
Francisco,1Collins San Francisco,2The UnderstandingBusiness/Access Publications (T.U.B.),3HarperCollinsWest,4and HarperCollins Visual;5and that, at all times ma-terial, Clayton Carlson has been Respondent's senior vice
president and the chief executive officer for each of its San
Francisco publishing divisions. The record further establishes
that, as of December 1992, approximately 75 individuals
were employed in 60 nonmanagement job classifications by
Respondent's publishing divisions.The record discloses that, as of the beginning of March1993, alleged discriminatee Monica Baltz worked in the
sponsorship department of Respondent's Collins San Fran-
cisco division, alleged discriminatee Dawn Balzarano worked
for Respondent in the computer department section, alleged
discriminatee Julie Wunderlich worked in the religious mar-
keting department of Respondent's Harper San Francisco di-
vision, and alleged discriminatee Gina Hyams worked for
Respondent's T.U.B. division as a marketing/special sales co-
ordinator. Monica Baltz, who had been employed by Re-
spondent for 5 years and worked continuously in the Harper
San Francisco sponsorship department,6which is responsiblefor ``locating and identifying ... sponsors, negotiating the
deals with them, and then ... servicing the sponsors

throughout their involvement in the book[s],''7and who was 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Respondent admitted that Quealy is a supervisor within themeaning of Sec. 2(11) of the Act.9While she worked for the Collins San Francisco sponsorship de-partment, Baltz was involved in sponsorship acquisition and servic-
ing for such projects as A Day in the Life of Ireland, A Day in theLife of California, A Day in the Life of China, A Day in the Life
of Italy, and A Day in the Life of Hollywood.10Respondent admitted that Tabori was a supervisor within themeaning of the Act.11This work consisted of taking telephone orders for catalogbooks, keeping track of customer complaints, drafting monthly re-
ports on the types of incoming telephone calls, and participating in
sales promotions. On the work, Wunderlich was supervised by Carol
Brown, the marketing manager. Respondent admitted her status as
a supervisor within the meaning of the Act.12Respondent admitted that Brokering was a supervisor within themeaning of the Act.13Respondent admitted Goldman's status as a supervisor withinthe meaning of the Act.14The record establishes that the nonmanagement group meetingswere open to all of Respondent's nonmanagement employees, were
regularly scheduled, were held during the lunch hour in Respond-
ent's third floor conference room, were formal in the sense that min-
utes were taken and there was a rotating chairperson, and were open
for discussion of any subject of concern to the employees.15According to Monica Baltz, the CWA representatives instructedcard solicitors to tell employees that their signatures were an author-
ization to the Union to act in their behalf; that their signatures would
be used by the Union to seek immediate recognition from Respond-
ent as the employees' collective-bargaining representative, but thatRespondent would have the option of refusing and demanding an
election.16Besides the named alleged discriminatees, the main union adher-ents amongst the employees, and probable members of the union or-
ganizing committee, included Joann Moschella, Matt Campbell, Grif-
fin Fariello, and Beth Weber.17Each of the alleged discriminatees executed an authorizationform and, at the hearing, identified her signature on the form bearing
her name. Also, Baltz testified that she gave authorization forms to
two employees, each of whom executed her form in Baltz' presence.
Further, employee Griffin Fariello identified his signature on an au-
thorization form bearing his name and testified that he gave author-
ization forms to four other employees, each of whom signed in
Fariello's presence. Finally, at the hearing, James Blanco, whosupervised by Kathy Quealy, the sponsorship director,8testi-fied that her sponsorship work involved three main areas: ad-
ministrative support work, which consists of maintaining files
and liaison work with other departments; sponsorship acqui-
sition, which consists of researching book topics, researching
potential sponsors for potential books, and ``enticing'' them
to help underwrite the development and publication costs in-
volved in the project; and sponsor relations, which consists
of ``keeping the sponsor involved'' and ``carrying out the
contractual obligations we had with the sponsor.''9Baltz fur-ther testified, and there is no dispute, that, commencing in
June 1992, Lena Tabori, the president of Respondent's Col-
lins San Francisco,10assigned her to perform foreign saleswork for the division. This work concerned the publication
of Collins San Francisco books in foreign countries and at-
tendant dealings with foreign publishers and, according to
Baltz, occupied at least half of her worktime. Dawn
Balzarano began working for Respondent in September 1992
and testified that her work in the latter's computer depart-
ment consisted of three aspects. She was the administrative
assistant to Dessa Brashear, the director of the computer de-
partment; she was the administrator of the electronic mail (E-
mail) system; and she worked on the computer ``help'' desk,
which is Respondent's service for employees who were ex-
periencing hardware or software problems with their comput-
ers and which work consumed in excess of 50 percent of her
worktime. Julie Wunderlich, who had worked in Respond-
ent's Harper San Francisco division since March 1992, began
as a customer service representative in the telemarketing de-
partment11and, from August 1992 through March 1993,worked as a marketing coordinator in the religious book mar-keting department. In the latter department, Wunderlich
worked under Mark Brokering, the vice president of religious
marketing,12and Tom Artz, the parish and backlist market-ing manager. Wunderlich testified that her work was mainly
for the latter and consisted of coordinating direct mail
projects, developing marketing materials (brochures, flyers,
postcards), handling all mailing requirements for backlist
books, selling advertising for two professional journals
(Church Teachers and Pulpit Digest), and performing parishmarketing work, which consisted of selling directly to
churches and church organizations. Finally, Gina Hyams,
who had been employed in Respondent's T.U.B. division
since August 1992, worked under Mark Johnson, the presi-
dent and creative director, and Mark Goldman, the design di-rector,13in her capacity as a marketing/special sales coordi-nator. She testified that her job had two aspects, finding cor-
porate sponsorship for titles which T.U.B. wished to develop
and promoting preexisting titles, including convention visi-
tors guides and a series of workbooks, developed for the
American Association of Retired Persons (AARP), two of
which were a prescription drug handbook and a retirement
planing program for corporations.The record reveals that, amongst Respondent's employees,the subject of representation by a labor organization initially
arose in the summer of 1992 during discussions at one of
their formal nonmanagement group meetings,14and that,with the assent of the others, some employees volunteered to
contact local labor organizations. At a nonmanagement group
meeting in mid-October, they reported their findings, and the
Union was specified as the labor organization which would
best meet the employees' concerns. After a majority voted in
favor of exploratory contacts, employees, including Baltz and
Wunderlich, met with officials of the Union and discussed an
organizing campaign, and, at that initial union meeting and
subsequent meetings, employees were given authorization
forms and requested to distribute them and to solicit signa-
tures.15The record further reveals that, thereafter, an infor-mal and unpublicized union organizing committee, which
fluctuated in size between 12 and 15 employees, including
alleged discriminatees Baltz, Hyams, and Wunderlich,16onwhich any nonmanager could participate and which, among
other things, published a newsletter during the preelection
campaign period, was established as an adjunct to the
nonmanagement group; that, during November and Decem-
ber, members of the organizing committee and other employ-
ees, including Baltz, actively engaged in authorization form
solicitations of employees in Respondent's offices either dur-
ing nonmanagement group meetings or during private con-
versations at work stations; and that, from November 16
through December 14, no fewer than 57 employees executed
authorization forms for the Union.17Moreover, after the ini- 171HARPERCOLLINS PUBLISHERS, INC.works for the Bureau of Alcohol, Tobacco, and Firearms as an ex-aminer of questioned documents and who was authenticated as an
expert in such matters, authenticated the employee signatures on 46
authorization forms.Apparently helping to stimulate the organizing effort was HarperSan Francisco's surprise November 10 memorandum, announcing, in
order to introduce a team concept whereby four individuals would
be responsible for guiding a book through the entire publishing proc-
ess, the elimination, effective January 8, 1993, of five marketing de-partment positions (consisting of three copywriters and two publicity
coordinators) and the creation of a new marketing associate position,
incorporating the copywriter and publicity coordinator duties. Each
affected employee had executed a union authorization form, and one,
Griffin Fariello, was one of the union proponents. Finally, in this re-
gard, the record establishes that, prior to January 1, 1993, marketing
coordinators and copywriters received the same benefits as other
nonmanagers, were supervised by the same managers, and worked
along with and had regular and substantial contacts with other non-
managerial employees and that, subsequent to January 8, a marketing
associate, a bargaining unit position, performed many of the func-
tions of a copywriter and a publicity coordinator.18In fact, the representation petition in Case 20±RC±16868 wasfiled by the Union on that same day, December 18, 1992.19Quealy confirmed such a conversation and did not deny thecomment attributed to her by Baltz.20Baltz said such would have been adverse to the interests of theCollins San Francisco staff as their salaries and benefits were higher
than Respondent's other employees.21In addition to speaking out in favor of union representation atthe Tabori meeting, Baltz' name regularly appeared on the front of
the prounion newsletter, which union proponents began regularly
publishing and disseminating in January 1993. Dissemination in-
cluded placing copies of the newsletter in employee mailboxes and
posting copies on employee bulletin boards.tial October meeting, employee meetings with the Union'sofficials were held on a weekly basis away from Respond-
ent's office during late 1992 and the first half of 1993 and
that, along with other employees, alleged discriminatees
Baltz, Wunderlich, Hyams, and Balzarano regularly attended
the union meetings.There is no record evidence that Respondent was aware ofthe union organizing campaign amongst its nonmanagerial
employees until December 18, 1992. There is no dispute that,
on the above date, with such a large number of employees
having executed authorization forms and after discussion at
a nonmanagerial group meeting, a group of approximately 20
employees, including Balzarano and Wunderlich, visited
Clayton Carlson's office and presented to him a letter, signed
by 26 employees, including Wunderlich, Balzarano, and
Baltz, stating:We are here to inform you that more than 75 percentof the non-management employees of all four divisions
of HarperCollins San Francisco have decided to be rep-
resented by the Communications Workers of America
(CWA) and have filed a petition with the National
Labor Relations Board (NLRB).The petition constitutes a request for an election,however, we would prefer that HarperCollins volun-
tarily recognize the CWA as our representative in col-
lective bargaining. This would preclude a lengthy and
expensive election process.Should HarperCollins desire verification of the signa-tures on the petition a mutually agreed upon third per-
son can be selected to do so.18Joann Moschella and Matt Campbell were the spokespersons
for the group of employees, and, according to Julie
Wunderlich, Moschella said, ``[T]hat we had decided to
unionize and we had asked for representation by CWA, that
we felt that there were issues that could best be addressed
through a union contract.'' Carlson read the document but
was noncommittal as to Respondent's response.That same day, December 18, according to Monica Baltzand Gina Hyams, each informed her supervisor that she wasinvolved in the Union's organizing campaign amongst Re-spondent's employees. Thus, Baltz testified that she began a
holiday vacation on December 18 and that, upon arriving at
her parents' home in Cincinnati, Ohio, she telephoned Kathy
Quealy, and, as such would become common knowledge
from her signature on the letter to Carlson, informed her su-
pervisor that she was on the union organizing committee be-
cause she desired a collective-bargaining agreement in order
to secure better benefits and that such was no reflection upon
their relationship. According to Baltz, Quealy responded that
this was ``very bad news'' and ``bad timing.''19Gina Hyamstestified that, on December 18, she went to Mark Goldman's
office ``and told him that something very important had just
happened that day ... and described that the employees had

gone and presented this letter to Clayton Carlson and that Iwanted him to know that my support for the union drive did
not reflect my feelings for him or for the department.''The General Counsel contends that, shortly after beingpresented with its employees' demand for recognition of the
Union as their representative for purposes of collective-bar-
gaining and the filing of the instant representation petition by
the Union, Respondent began an unlawful campaign designed
to quash its employees' support for the Union. Thus, Baltz
testified that she returned from her vacation on Monday, Jan-
uary 4, 1993; that, the next day, along with 25 other employ-
ees and supervisors, she attended a Collins San Francisco
staff meeting in Lena Tabori's office; that the meeting was
``extraordinary'' as it was devoted entirely to a discussion
about the Union; and that, during the meeting, Tabori in-
formed those present that Carlson had received the December
18 employee petition, that a union election was pending and
that she did not have much information and wanted to hear
the staff's reactions. At this point, according to Baltz, Bev-
erly Orenstein, a manager, recounted her experiences at a
local television station, with the employees' union forcing
them to remain in rigid job descriptions, and another super-
visor, whose name Baltz could not recall, said that ``the
[Collins San Francisco] employees would lose many of their
benefits if we were to have a union'' and that, with the ad-
vent of a union, ``everybody was going to be treated the
same and ... all of the salaries and benefits would be

brought in line.''20Baltz further testified that Tabori re-mained silent during these latter comments, failing to dis-
avow what was said, and that she was the only employee
who spoke in opposition to the negative comments concern-
ing union representation.21Tabori failed to testify at thehearing, and Ellen Georgiou, who, in January 1993, had been
working in the Collins San Francisco sponsorship department
with Baltz and Quealy for a year, testified on behalf of Re-
spondent with regard to a January 1993 staff meeting at 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22Brown believed that Wunderlich was a union adherent inasmuchas the latter had union bumper stickers and buttons in her office and
``she told me.''23According to Wunderlich, Brown became quite emotional at thispoint, and she had to be comforted by the two employees.24Describing the surroundings, Baltz said that the area of the cubi-cle is very dark, without a window, and poorly ventilated.which Baltz was present but failed to specifically controvertthe latter's testimony.Gina Hyams testified that, in January 1993, Mark Gold-man approached her at her office cubicle and said that he
had just returned from a management meeting and that, at
the meeting, he had been told that employees would lose
benefits if they formed a union. Hyams replied that Respond-
ent's New York employees had been represented for 20 years
without problems, and Goldman replied that there was no
comparison between the two situations. The latter testified
that, during the preelection period, Respondent regularly held
``informal'' meetings for managers, regarding the
``progress'' of the Union's campaign, and that, indeed, he
did speak to Hyams after one such meeting. He further testi-
fied that, after Hyams asked him what was said at the meet-
ing, the discussion centered upon the employees' benefits
and that ``I believe I told Gina ... that I was told that all

benefits would be up for negotiation'' once the employees
selected the Union.Julie Wunderlich testified that, one day in January 1993,Carol Brown asked Kathryn Bader, Brown's assistant, and
Wunderlich to come to her office to answer some questions
about the Union's organizing drive;22that the conversationlasted for 45 minutes; and that Brown ``began by asking us
what we expected to gain from unionizing. We told her we
wanted to have a voice in determining ... our benefits and

our working conditions.... 
She said that ... we had more
of a chance of determining those things now than we would
if we unionized ... that the company wouldn't negotiate or

... would attempt to negotiate a short contract so that we

would always be under negotiations ... and the company

would never agree to amending a contract.'' Brown added
that the CWA represented employees in the telecommuni-
cations industry and would not allow Pacific Bell to reduce
benefits but agreed to massive layoffs. Wunderlich testified
that Brown continued, stating that ``having a union would re-
sult in regimented job descriptions and less creativity, that
the former's and Bader's jobs would become more secretarial
in nature, and that a union wasn't a good idea for white col-
lar employees.''23Kathryn Bader did not testify at the hear-ing and, recalling the conversation, Carol Brown testified, ``I
know that we were talking some about the Union, and I was
attempting to understand the reasons behind the non-manage-
ment employees ... wanting a union, and ... asked some

questions about that.'' Further, ``I recall asking why they
would want to be part of any union at [Respondent] and if
they felt a union would help gain them any better treatment
... and both said no ... that this was something that they

were doing for other employees.'' Brown also recalled that
she told the two employees about her experiences with the
CWAÐ``that the jobs were described for us and were very
rigid.'' Brown added that she felt Wunderlich and Bader
``wouldn't have the same kind of freedom ... that they had

now.'' Finally, she denied warning that Respondent would
not negotiate with the Union or that Respondent would never
agree to a contract.Wunderlich next testified with regard to a regularly sched-uled marketing meeting, conducted by Mark Brokering in
early January. According to the alleged discriminatee, all of
the religious marketing department employees were present,
and, near the end, Brokering said he wanted to discuss the
union campaign ``and he asked us what our concerns were''
and began ``querying us about types of issues,'' such as
overtime or promotionsÐ``What are your issues?'' To this,
Matt Campbell, one of the principal union adherents, replied
that the employees wanted a voice and a contract. Brokering
responded ``that if we were unhappy with our employment
at Harper, maybe it was time for us to move on elsewhere
....'' Then, echoing the comments of Carol Brown, he

added that, with a union, the employees' jobs would be more
regimented and ``that he would not be able to give us special
projects that were not part of our job descriptions, and, as
a result, employees ``wouldn't be promoted as quickly be-
cause we wouldn't be able to take on responsibilities that
were at a higher level.'' No employee witness testified in
corroboration of Wunderlich, and Mark Brokering testified
that he recalled the January 1993 religious marketing staff
meeting at which he discussed his views of the Union and
that ``I remember telling them that I thought if the Union
came in ... it would make it very difficult for us to have

the kind of flexibility to give them new projects ... that

were outside of their job descriptions.'' Also, Brokering, who
said he was careful to clear his remarks about the Union with
Respondent's ``legal department'' prior to this meeting, de-
nied threatening anyone with discharge or telling unhappy
employees to leave and stated that he did offer to speak fur-
ther with any employee who so desired and that twice asked,
``[W]hat they were going to get that they didn't already
have.''Finally, allegedly as an aspect of Respondent's antiunioncampaign in January 1993, Monica Baltz testified that, on the
Sunday following the staff meeting in Tabori's office at
which she spoke out in defense of the Union, in response to
a message that it was ``very important'' that she telephone
Tabori no matter how late in the day, she made a telephone
call to the Collins San Francisco president. According to the
alleged discriminatee, who, at the time, shared a large office
with her supervisor, Kathy Quealy, and who was
uncontroverted, Tabori said that Quealy had been made a
member of a management task force against the union orga-
nizing drive and inasmuch as ``I was on the union organizing
committee ... a decision had been made to move me from

my office ... to a cubicle ... just outside of that office.''

Continuing, Baltz testified that, because of illness, she did
not return to work until Wednesday, January 13, and imme-
diately commenced moving her desk materials and whatever
other materials were necessary for her job to the cubicle,
which is located in the corridor outside Quealy's office, 5 or
6 feet from the doorway, and which contains no more than
a third of the work space available at Baltz' former desk.
According to Baltz, complicating her unwelcome task of
transforming this cubicle into a comfortable work environ-
ment24was that a part-time intern, Laura Oliver, had beenusing the cubicle as her work area and had her own com-
puter on the desk. To make room for Baltz, Oliver was per- 173HARPERCOLLINS PUBLISHERS, INC.25Quealy denied that the intern, Laura Oliver, was working in thecubicle at the time of Baltz' move or that she was displaced. Rather,
according to Quealy, while Oliver had worked in the cubicle after
being hired by Respondent in September 1992, she had been work-
ing in the office across the hall from Quealy's office for a ``couple
of months'' prior to Baltz' move. Ellen Georgiou corroborated
Quealy that Oliver was working in the above office at the time Baltz
was moved to the corridor cubicle.26Asked to explain why employees were demonstrating disloyaltyto Respondent by supporting the Union, Craig averred that his ref-
erence was to Clayton Carlson's dealings for the past 18 months
with the nonmanagement group and his efforts to deal with their
``requests'' and to the sudden demand for union recognition without
any prior warning. He conceded, however, that he never mentioned
this to the employees.mitted to move her work equipment, including the computer,to a large, vacant office, located across the corridor from
Quealy's office. According to Kathy Quealy, as ``it was felt
that both of us being so involved from different sides....it was becoming increasingly difficult for me to be involved,
to have meetings, to receive phone calls, to have staff com[e]
and [talk] to me,'' in conjunction with Lena Tabori, she de-
cided to move Baltz' work area to the cubicle. Quealy added
that she chose the cubicle because she and Baltz would be
able to continue overhearing each other's work conversations
and that not only did Baltz never complain about the move
but also the latter ``understood and thought it was for the
best.''25Baltz directly disputed Quealy on this latter point,stating that, a week after her move to the cubicle, she spoke
to Lena Tabori in the latter's office, complained to Tabori
that the move to the cubicle seemed to have been ``punitive''
because of her involvement in the union campaign, and
asked, if such was not punitive, rather than the intern, why
was not she given the vacant office, which was located
across from Quealy's office and which was comparable in
size to it. Tabori replied that office space was always a
``vital'' employee concern ``and that to move me into the va-
cant office would have appeared to other employees ... as

though I were being rewarded for my union activity and ...

she couldn't do it.'' Baltz was uncontroverted both as to the
occurrence of and the substance of this conversation.The record establishes that, on February 8, 1993, ClaytonCarlson addressed a gathering of all of Respondent's San
Francisco facility employees in the third floor conference
room; that, the next day, February 9, Respondent's chief ex-
ecutive officer, George Craig, visited the San Francisco facil-
ity and addressed a similar gathering of all employees in the
same room; that the subject of both speeches was the Union;
and that each man responded to employee questions at theconclusion of his remarks. In his speech, echoing the theme
of other management officials, Carlson emphasized that the
Union was ``an antiquated, outdated model'' and would not
work for Respondent's employees as it would be ``rigid''
and stifle creativity,'' would ``hamper'' the employees' ca-
reer potential, and would not allow management to have
flexible job descriptions. He then mentioned the New York
employees, who were covered by a collective-bargaining
agreement and said that they preferred to be evaluated on
merit rather than on the Union's system. Carlson admitted
that, at one point, he told the employees he took ``person-
ally'' the allegations that Respondent treated its employees
unfairly. One employee, who spoke after Carlson concluded,
was Gina Hyams; she responded to the former's comments
about Respondent's New York employees, saying she under-
stood that said employees' collective-bargaining agreement
provided for higher wage increases than received by the San
Francisco employees and for lower health insurance pre-
miums.The complaint alleges that George Craig made several un-lawful comments during his speech and in his responses to
employee questions. At the outset, Respondent's Exhibit 15
is a copy of Craig's prepared remarks for that meeting, and
he testified that he read directly from the text and did not
depart from it during the speech. Contradicting him in this
regard were two individuals, who testified on behalf of Re-
spondent. Thus, Brenda Knight, who now is a management
official but in February 1993 was a nonmanagement em-
ployee, testified that she was seated in the back of the room
and that, as to whether Craig was, in fact, reading, ``there
was a lot of eye contact and very little looking down,'' and
employee Caroline Pincus testified that she was no more than
three or four rows from Craig and that he ``may have had
some notes, but he seemed to be on an extemporaneous
role.'' Next, as to Craig's demeanor while speaking, Dawn
Balzarano characterized him as being ``pretty rambunctious''
and Julie Wunderlich described him as being ``loud'' and
``angry.'' In contrast, Craig said that, if he was loud during
his speech, it was because ``the acoustics were not great''
and that it would be ``very inaccurate'' to characterize him
as being angry. Corroborating the alleged discriminatees,
however, current employee Pincus described Craig as fol-
lows: ``He had that kind of rolled sleeve ready for a kind
of a good one. He was fired up.... he 
was loud.''As to the content of Craig's speech to the employees,there is no dispute that he began by describing Respondent's
financial situation and, then, prefacing his remarks with ``the
business is in danger of getting screwed up by this union ac-
tivity,'' launching into a discussion of his past relations with
unions and his position on the subject of unions generally,
Respondent's ``standards'' for dealing with labor organiza-
tions, and his view of the effects of union representation
upon the bargaining unit employees. The complaint alleges
that Craig unlawfully told employees that they were being
disloyal to Respondent and threatened that Respondent mightengage in unlawful conduct if the employees continued to
support the Union, and, in this regard, alleged discriminatees
Wunderlich, Balzarano, and Hyams testified that Craig told
the employees that their union activity demonstrated dis-
loyalty to Respondent and that Respondent's campaign
against the Union would be tantamount to war. Taking Craig
at his word that he read verbatim from a copy of Respond-
ent's Exhibit 15, the document, in part, refers to his past
``turbulent'' involvement with unions and states, on page 3,I could write a book on the conflicts which I have livedthrough during the last twenty-five years and maybe
one day I will.... 
I'm sure you get the message thatthe company will fight this actionÐwhich I personally
see as extremely disloyal and ill-conceivedÐwith every
weapon at our disposal because its nothing short of
war, with the battle being about preventing this wonder-
ful business from being destroyed.26 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Clayton Carlson, who was present during Craig's speech, deniedthat the latter said anything about closing the San Francisco office
and said he would have remembered such a comment.28Several union supporters' newsletters appeared subsequent toCraig's speech and, while certain aspects of his talk were continually
mentioned, such as his comments regarding Respondent's position
on a union shop and prediction that the Union would insist upon
such during bargaining, there is no mention of a threat to close the
San Francisco office.29Besides speaking out at the January 5 Collins San Franciscostaff meeting, later that week, Baltz appeared at the Board's hearing
in Case 20±RC±16868 on behalf of the Union. Also, during January
and February, her name appeared on the first page of each news-
letter, published by the union organizing committee.30The sponsorship department's current project was tentatively ti-tled A Day in the Life of Country Music. At the time of her con-versation with Carlson, only one sponsor had been recruited, and the
project was eventually canceled.At the conclusion of his speech, Craig answered questionsfrom the employees, and the complaint alleges that Craig
made several unlawful comments in the course of his re-
sponses. One question concerned the effect of a strike, and,
according to Julie Wunderlich, Craig said, ``[I]f CWA
caused a strike that they could easily find other people to do
the work. That was at the same time ... he said ... be-

cause of publishing technology, it would be very easy for the
company to move its operations out of San Francisco.'' Cor-
roborating her, Gina Hyams recalled Craig saying that the
Union would cause the employees to strike and warning that
``if we went on strike ... with the technology available in

publishing today ... they didn't need to stay in San Fran-

cisco, that they could just move their offices because they
didn't need the hassle of a union or of a strike.'' Craig testi-
fied that he answered the question by stating, ``[T]hat we
will take whatever steps that we need to take within the law
to protect the business. I also said ... that our jobs are not

necessarily tied to any individual location. I talked about
electronic publishing.''27Finally, asked if Craig said itwould be easy to move if employees went on strike, Caroline
Pincus testified that she could not recall Craig's words but
``boy, I came away with that impression and I heard other
people came away with that impression ....''
28Anotherquestion, posed by Brenda Knight, concerned the differences
between a union and an employee association, such as that
to which the New York based outside sales representatives
belong. Gina Hyams testified that Craig answered that the
latter group had independently negotiated a collective-bar-
gaining agreement with Respondent, that ``he liked working
with the association, that they were pro-company and loyal
and that he'd be happy to talk about it with anybody.'' Craig
added, ``[T]hat he would deal with an association but not
with the Union.'' According Hyams, at that point, she spokeout that employees had real concerns and, if he believed a
union was not the answer, what did he see as an alternative?
Craig responded, ``[T]hat if we dropped this union bullshit,
then he would sit down and discuss our problems and that
we would find that he's a very good listener.'' Likewise,
Julie Wunderlich recalled that, in response to a question as
to what would he suggest if not a union, Craig said, ``If
you'll drop this union bullshit, I'll be willing to sit down and
talk to you. You'll find that I'm a very good listener.'' Also,
Dawn Balzarano recalled that, in answering the above ques-
tion, Craig said, ``[I]f we would drop the union, he would
talk about ... an employee association.''
Craig, who stated that he knew that he could not say tothe employees that, if they dropped their union claim, he
would sit down and discuss the issues, specifically denied
encouraging the employees to form an association, using the
term ``bullshit'' during the meeting, or offering to sit down
with the employees and resolve their grievances. As to the
sales association, Craig testified that he was asked what labororganizations represented Respondent's North American em-ployees; that he mentioned each one, including an association
for the New York based outside sales force; that an em-
ployee asked what the association was; and that he said,
``[I]t was a separate legal entity'' but gave no further details.
Brenda Knight, who denied that Craig said he preferred an
association to dealing with a union, testified that Craig
seemed to have been ``caught off his guard'' by her question
and deferred to Brenda Marsh, who is Respondent's vice
president for sales and who was in the meeting room. There-
upon, Marsh explained what the sales representatives' asso-
ciation was, and Craig said that it was ``a creative alter-
native'' to a union which ``worked'' for those employees and
that ``he was able to work very well with the Association.''
Knight also testified that Marsh discussed the ``advantages''
of the association and that Craig ``agreed with everything
Marsh said ....'' Finally, on this point, Respondent's wit-
ness Caroline Pincus was asked a series of questions by me.
Asked if Craig said, ``[I]f you drop this union bullshit, I'll
sit down and talk to you,'' and she replied, ``Yes, he did.''
Also, asked if Craig said he'd rather deal with an association
than deal with a union, Pincus answered, ``Yes, he did.''
And, asked if Craig said he would only deal with an associa-
tion and not the Union, Pincus said, ``I think ... he said

it, but whether he said only, I wouldn't be able to tell you.''On March 8, 1993, Monica Balz, who maintained a highprofile as a union supporter after her telephone conversation
with Kathy Quealy the previous December,29was removedfrom her sponsorship and foreign sales jobs with Collins San
Francisco and, in lieu of immediate layoff, was offered a
temporary job in the foreign sales department of Harper San
Francisco. Baltz testified that Lena Tabori was terminated by
Respondent on March 1 and that, a few days later, Carlson
informed the Collins San Francisco employees that they
should not be concerned with Tabori's layoff and that hewould be meeting with each individually to ``describe our
jobs.'' Thereafter, on March 8, Kathy Quealy told her that
Clayton Carlson wished to speak to her with regard to spon-
sorships and foreign sales. Baltz went to his office, and, ac-
cording to Baltz, Carlson began by saying that sponsorship
department work had declined and that, as ``at that moment
we had not retained any sponsorship for the project we were
working on ... my position as sponsorship relations man-

ager was no longer viable.''30Carlson added that he also haddecided to fold the duties and responsibilities of her foreign
rights job into his department, which was an international
publishing department and which performed the same func-
tions for his division, and, therefore, her foreign sales job no
longer existed as of that date. Then, Carlson said he could
offer Baltz a temporary position, working in the Harper San
Francisco international department for 3 or 4 months at her
current salary and benefits, and would try to find her a per-
manent position. Carlson added that, if she declined to accept 175HARPERCOLLINS PUBLISHERS, INC.31In November, when Respondent decided to eliminate the copy-writer and publicity coordinator positions, effective January 8, 1993,
each of the five affected employees also received a 60-day notice
of termination letter.32While Baltz was not required to report to Respondent's facilityafter May 21, she was not prohibited from doing so.This 60-day notice of termination letter is identical to that receivedby the other alleged discriminatees. Specifically, neither Baltz,
Hyams, Wunderlich, nor Balzarano was required to report to the of-
fice or perform any work for Respondent during the 60-day notice
period. In contrast, the 60-day notice letter, which was given to Grif-
fin Fariello by Respondent prior to the employees' demand for rec-
ognition of the Union, required him ``to perform your current du-
ties'' during the notice period. Carlson explained the difference in
treatment, saying that ``the people who left in the spring of 1993
for the most part did not have any real responsibilities to continue
on with.''33Balzarano later learned that Jetter had requested, and received,Brashear's resignation.34Hyams received the identical 60-day termination notice letter,which was received by the other alleged discriminatees.35The employee in the position would be responsible for research-ing targeted wholesale and retail categories outside the traditional
book trade, opening accounts for various products, establishing a
sales tracking system, and maintaining files, databases, and mailing
lists.36Brokering testified that he had not been in favor of establishingthe new position; that a ``temp'' had been performing most of the
work and was given the extra duties established by the position; and
that the work lasted only a short time beyond the posting. Con-
sequently, according to Brokering, the job was never filled.his offer, she would be laid off with a 60-day notice periodand a severance package.31There is no dispute that Baltz ac-cepted Carlson's offer and commenced working for Harper
San Francisco, identifying and following up on any licenses
and contracts for which moneys were owed to Collins San
Francisco by foreign publishers.'' After only 2 months, how-
ever, and with the above work not yet completed, as ``[the
foregoing] wasn't a job that I readily elected to do ....''
Baltz decided to, and did, voluntarily quit her job with Re-
spondent. Thereafter, Baltz received a 60-day notice of termi-
nation letter, dated May 21, from Carlson, advising her that
her employment with Respondent would be terminated on
July 20; that, except for assisting in the transition of the
projects upon which she was working, she was not required
to perform any work for Respondent during the next 2
months; and that she would receive a severance payment at
the conclusion of the 2-month period.32On or about March 11, Julie Wunderlich, who wrote arti-cles for the prounion newsletter and whose name appeared
therein, was laid off by Respondent. According to the alleged
discriminatee, on that day, she observed that Tom Artz, the
backlist and parish marketing manager and the individual for
whom she worked, leaving Mark Brokering's office ``very
abruptly and he looked upset.'' She concluded, correctly, that
Artz had just been informed that he was laid off, and, mo-
ments later, Brokering asked her to come to his office. He
told Wunderlich that her position had been eliminated due to
a departmental ``restructuring,'' which had been accom-
plished without consulting him, and added that her layoff had
nothing to do with her job performance. As did Baltz,
Wunderlich received a 60-day notice of termination letter,
which did not require her to perform any work for Respond-
ent during the 2-month notice period.On or about March 12, Dawn Balzarano received noticethat she had been laid off by Respondent. According to the
alleged discriminatee, on that day, she observed that Henry
Jetter, who maintains an office in Scranton, Pennsylvania,
and is the director of the computer systems department for
HarperCollins Publishers, Inc., had been speaking to Dessa
Brashear in the latter's office.33Thereupon, Balzarano wascalled into Brashear's office, and Jetter said, ``[T]hat they'd
been reorganizing the systems department and that ... he

had been looking for a place to fit me in and tried ... but

he could not find a place, so therefore I was being laid off.''As did the other alleged discriminatees, Balzarano, who testi-fied that she had no prior notice and that she and Brashear
were in the process of setting up an evaluation review of her
work, received a 60-day notice of termination letter, which
informed her that she was not required to report for work
during the 2-month notice period.On or about March 12, Gina Hyams, who not only had an-nounced her support for the Union but also had appeared at
the Board's representation case hearing and had questioned
Carlson and Craig at their February meetings, was informed
of her layoff. According to the alleged discriminatee, on the
Monday of that week, upon arriving at work, she learned that
she had not been invited to a lunch for a new supervisor to
which all other nonmanagers had been invited. She went to
Mark Goldman and asked if she should be ``paranoid,'' and
Goldman replied that she should not because ``it was an anti-
union lunch and ... the powers that be already thought my

mind was made up on the matter and they didn't want to
have me there.'' Thereafter, on Friday, she was summoned
to the office of Dan Roth, who had just recently been placed
in charge of T.U.B., and ``he told me that my job was being
eliminated effective right then ... and that it had nothing

to do with my job performance ... and that they'd hired

an outside telemarketing firm to take over my job and that
the consultant was prepared to hire me the next day to man-
age [Respondent's] ... account for the consultant.'' Hyams

asked what would happen to the projects on which she had
been working; Roth said he hoped she would ``follow up on
them'' on her new job.34Hyams was given the names of theoutside telemarketing firm and its owner and, the following
week, spoke to the latter, Laura Hilton, who offered Hyams
a job at her same salary without benefits and told her that
it was just a 3-month trial project and would cover only
AARP work. Hyams rejected the offer. She further testified
that, in mid-April, she became aware that Respondent had
posted the a new job, establishing a customer service rep-
resentative position.35Although the salary was $10,000 lessthan she previously had received, Hyams applied for the job
and was interviewed by Mark Brokering. Brokering tele-
phoned Hyams, 2 weeks later, and told her that Respondent
had decided to suspend the new position until the end of the
year.36Finally, Hyams testified that Respondent never in-formed her of a job posting in June 1993 for a special sales
associate job and that, other than not ever having performed
commission sales work, she possessed the required back-
ground for it.With regard to Respondent's defenses to the allegations ofthe complaint, that the personnel actions involving Monica
Baltz, Julie Wunderlich, Dawn Balzarano, and Gina Hyams
were violative of Section 8(a)(1) and (3) of the Act, Clayton 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
37While acknowledging being ``surprised'' by the union cam-paign, Carlton denied being personally hurt or offended and stated
that he would not have characterized the employees as disloyal. He
recalled, however, becoming angered at a particularly critical E-mail
message, with such leading to the an employee agreement to limit
such messages to announcements of meetings and the like. Carlton
also stated that he was aware of Monica Baltz' name appearing in
the newsletter.Carlson pointed to many factors, which assertedly negate any in-ference of unlawful motivation: that the alleged discriminatees re-
ceived the same termination severance packages as given to man-
agers, who were terminated during 1993; that Joann Moschella and
Brenda Knight, both of whom were known to him as leading union
adherents, received promotions to management positions during the
preelection period; that, in excess of 25 individuals were, in some
way, impacted upon by the organizational changes which occurred
after November 1992; and that Respondent did nothing to interfere
with the Union's communicative process, permitting the nonman-
agement group meetings to continue, the posting of prounion lit-
erature on bulletin boards, and employee use of the E-mail system
for announcements of meetings.38As an example of the latter, Carlson pointed to the Harper SanFrancisco November announcement of the elimination of the copy-
writer and publicity coordinator positions, necessitated by the imple-
mentation of the so-called ``team'' publishing concept.39While no financial records were offered as corroboration forCarlson's testimony, R. Exh. 16, a February 18, 1993 memo to the
employees, establishes that Respondent was sharing the same finan-
cial information with its employees.Carlson attributed the following as causes of the revenue declines:for Harper San Francisco, the response was slow to new titles and
sluggish backlist (books previously published but continuing in print)
sales; for Collins San Francisco, the ``A Day in the Life'' series was
not performing to projections and sponsorships were down; and, for
T.U.B., there was a fall-off in the consulting business and a slow
start for the custom publications.40Conceding that he informed employees, in the wake of the No-vember announcement of the elimination of five jobs, that no other
job eliminations were planned, Carlson testified that he meant whathe said as, at the time, the deficit ``looked recoverable by the end
of the fiscal year.''41Carlson believed the books should focus on geographic areas;while Tabori believed the stress should be placed on industries.42Mark Brokering, who was Harper San Francisco's vice presidentfor religious marketing in March 1993, testified that, at that time,
Respondent was ``experiencing sales shortfalls. We in the religion
area were accounting for ... a third of the revenues for the com-

pany and yet we had a lot of staff.... I 
think the company justfelt that the resources needed to be focused on the general trade and
there was just too much being focused on the religion area.... So
it was a consolidation of the marketing department.'' He further tes-
tified that Carol Brown was in charge of major accounts and Tom
Artz was in charge of marketing two religious magazines and of
backlist sales; that, by March 1993, one religious magazine had been
sold and publication of the other was scheduled to be discontinued;
and that this was the main factor in the layoff of Artz, who ``was
a leftover from a product line that had been sold [in 1991], and I
tried to ... save his neck.''
Carlson, who denied that any of the foregoing acts were un-lawfully motivated,37testified that, in the summer of 1992after Respondent's three existing San Francisco divisions
(Harper San Francisco, Collins San Francisco, and T.U.B.)
were relocated to Respondent's present office facility, man-
agement commenced an examination of its overall oper-
ations, designed to consolidate operations and eliminate du-
plicative services, and internal reorganizations within the di-
visions, designed to improve the functioning of each.38Atapproximately the same time, in November 1992, a budget
review of the divisions' fiscal projections showed that there
would be an income ``shortfall'' for the July 1992±June 1993
fiscal year of between $2 and $2.5 million. Another fiscal re-
view, undertaken in February 1993, revealed that the pro-
jected income shortfall had risen to between $5 and $5.5 mil-
lion, and, by March, income was projected to be at least $8
million below budget.39Although it is unclear when suchsupposedly occurred, according to Carlson, Respondent's ex-
ecutive committee, composed of Carlson, the financial direc-
tor, the publisher of Harper San Francisco, and the division
heads, met and decided on a course of action: an immediate
effort to increase income with several initiatives, including
the promotion of the AARP programs being marketed byGina Hyams, and an immediate effort to decrease expenses,
exemplified by a decision ``to downsize.''40Stating that ac-tual staff reductions began in January 1993, Carlson testifiedthat several management officials were adversely affected by
Respondent's decision in that regard and by Respondent's
on-going operational reorganizations within its three divi-
sions. Thus, with the existing three divisions having been re-
located to the present location and, with that, the elimination
of the challenging aspect of the job, the position of vice
president of operations was eliminated and the incumbent,
Pam Byers, ``terminated her employment.'' Also, in January,
two management positions in the Harper San Francisco man-
ufacturing department were eliminated, with both incumbents
laid off and their tasks combined with those of the incumbent
director of the manufacturing department. In March, accord-
ing to Carlson, due to a disagreement with him over the di-
rection of the ``Day in the Life'' series,41Lena Tabori wasforced to resign, and, as a result, Carlson assumed her duties
of publisher and president of Collins San Francisco. Further,
in that month, notwithstanding having been given greater re-
sponsibilities 2 months' earlier, the director of Harper San
Francisco's manufacturing department was terminated as he
possessed insufficient knowledge and expertise in the area of
electronic technology ``as it relates to both design and com-
position.'' Also, in March, Carol Brown and Tom Artz were
laid off from Harper San Francisco's religious marketing de-
partment. According to Carlson, books had been marketed in
three formsÐby retail, direct marketing to the consumer, and
parish-oriented. ``And as we looked at how the business was
developing during that early part of 1993, it was quite clearthat ... the parish side was the side that was giving the

least kind of return.'' Therefore, two simultaneous decisions
were implemented resulting in the two layoffs: ``not to
produce study guide kinds of books that were the mainstay
of that kind of marketing and to essentially shut down parish
marketing.'' Carlson added that Artz had been responsible
for parish marketing and that, after Brown and Artz had de-
parted, ``the emphasis was put on the retail ... and ...

direct marketing under Mark Brokering.''42Further, inMarch, Dessa Brashear was laid off as Respondent imple-
mented an initiative, planned in December 1992, to move
from mainframe technology and to have each of its North
American locations, including the San Francisco office, de-
velop computer systems tailored to its own business needs 177HARPERCOLLINS PUBLISHERS, INC.43Carlson testified that he knew that employees would have to beterminated after the February budget review ``when it looked like
... we were going to be ... $8 million dollars down for 1993

and ... we had to figure out ... given the budget process of fiscal

1994, what the staffing levels were going to be'' and that rec-
ommendations as to the specific individuals who would be termi-
nated were made by the chief financial officer and managers and he
``accepted them.''During cross-examination, Carlson conceded that new positionswere created during 1993Ða new marketing assistant position in
June and a marketing manager position in August.44Balzarano admitted not having any specialized or technical com-puter training or skills.45Carlson stated that the same applied to Hyams and Balzarano.and as Brashear ``did not have the technological backgroundto perform that kind of function ... in San Francisco.''
Specifically, with regard to the layoff of Dawn Balzarano,Carlson43testified that her ``essential role'' was to work asBrashear's assistant and to work at the help desk, ``and it be-
came quite clear that we needed more expertise at both ...

and did not need ... the general kind of assistance that

[Balzarano] provided to [Brashear].'' Thus, as Balzarano did
not possess sufficient computer technical expertise,44``thehelp desk function was taken up through a contract with a
group of people ... to meet those kinds of functions.'' Cor-

roborating Carlson, Rajan Dev, currently the computer sys-
tems director for Respondent and, in March 1993, the project
director for electronic publishing testified that, since his ap-
pointment as head of the computer services department, Re-
spondent has been moving toward a ``more technical staff,''
hiring individuals with computer programming skills or tech-
nical training; that half of Balzarano's duties entailed admin-
istrative tasks, such as filing papers and taking meeting
notes; that her help desk work was limited to easy-to-answer
computer questions involving proper passwords or the use of
the E-mail system; and that, if such questions became more
complicated, ``she would need to contact ... one of our

contractor help desk support people.'' Dev further testified
that Balzarano's help desk tasks are now ``largely auto-
mated.''With regard to the layoff of Julie Wunderlich, Carlson tes-tified that she was terminated in March ``as a fallout from
the decision to pull back from parish marketing and to reas-
sign the backlist marketing functions to retail and direct mar-
keting.'' Mark Brokering, who apparently was not consulted
about the layoffs of either Carol Brown, Tom Artz, or
Wunderlich but was not surprised, testified that he learned of
the three layoffs on March 10; that Wunderlich was Artz' as-
sistant; and that the former's layoff was a function of the ter-
mination of ArtzÐ``I had no doubts about that.'' Brokering
added that ``I'm not even sure what Julie was doing those
last few months;'' that most of her functions ``just van-
ished'' as the magazines were gone and the backlist mailings
just stopped ``because there wasn't the personnel to do it''
and make a profit; and that whatever else she was working
on was not put into effect because ``we would not have been
able to afford to do those mailings. I think at the point where
she was let go, we probably already axed that out of the
budget.''Counsel for the General Counsel argues that, as there wasother work available for Wunderlich, she would not have
been laid off but for her activities in support of the Union.
In this regard, counsel points to the job of a customer servicerepresentative, Melanie Jones, who, in August 1992, hadbeen hired to replace Wunderlich at the time the latter as-
sumed her religious marketing duties under Tom Artz.
Wunderlich testified that Jones was hired to perform the
same duties she had performed; that, after working for ap-
proximately 2 months, Jones became ill and, at the time of
the alleged discriminatee's layoff, had not yet returned to
work; and that, after Jones became ill, her work had been
performed by outside temporary workers, who, to an extent,
were trained by Wunderlich to perform the work. In addition,
Wunderlich noted that Respondent posted the availability of
Jones' job in April but failed to inform her of the opening.
While not responding directly to the foregoing, Carlson gen-
erally averred that, as with Balzarano and Hyams, Wunder-
lich was not assigned to another job as there was no other
``appropriate'' job for her to perform, she was a ``relatively
new'' employee, and her services were no longer required.
Finally, according to Carlson, he would not have terminated
Wunderlich if she had possessed a higher degree of skill.45Turning to the layoff of Gina Hyams, Carlson testified thather principle responsibilities for T.U.B. involved managing
two AARP programsÐselling a prescription drug handbook
to AARP pharmacies and a retirement planning program to
corporations and that, ``as part of the need to shore up fiscal
year performance, the decision was taken that we needed to
take ... these two AARP products and really push them ag-

gressively in the ... final four months of the year. And that

a much more pro-active ... approach had to be taken to the

marketing of those products.'' He added that her layoff was
necessitated when, rather than continuing in-house, the deci-
sion was made to go to telemarketing in order to increase
sales of the AARP products and to subcontract as ``we were
looking for a fast turnaround in the level of business and
there were groups available that could jump right in and do
it professionally.'' Echoing this latter point, Mark Brokering,
who assumed responsibility for the AARP product line when
he became the vice president for marketing in March 1993,
characterized Hyams' responsibilities as chaoticÐshe did ``a
little bit of everything. She was ... the de facto marketing

director because T.U.B. didn't have a marketing director ex-
cept she [did not possess the skills for the job] .... She
was taking orders when she could .... 
and she wouldprocess those orders through .... 
And she was doing mail-ings ... and selecting mailing lists and I think doing some

... telemarketing.'' He added that T.U.B. bookkeeping was

done by hand, and there was no sales data. Brokering statedthat the outside telemarketing firm was ``already in place''
when he assumed his vice president job and that the goal of
using the outside telemarketing firm was to get sales of the
AARP products ``back on track.''With regard to the elimination of Monica Baltz' positionin the Collins San Francisco sponsorship department and the
divestment of her international sales responsibilities for that
division, Carlson testified that ``her essential role was to
manage the relations with the sponsors and the problem that
we faced is that we didn't have many relations to manage.
The decision to move the `Day in the Life' to an industry
focus as opposed to a country focus made sponsorship part- 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46As an example, Carlson pointed out that A Day in the Life ofIreland raised $1.2 million in sponsorship fees; while A Day in theLife of Hollywood raised less than $400,000 in such fees, less thanhalf the required amount for profitability. The next planned project,
A Day In the Life of Country Music, had attracted only one sponsorby March 1993 and was ultimately canceled.47Baltz denied that a decline in sponsorship work was the reasonshe was given international responsibilities, testifying that she was
given such work as a result of an associate, who had returned from
an American Bookseller's Association conference, reporting that
there had been several inquiries from foreign publishers and of
Tabori seeing an opportunity to develop business.Disputing Baltz and corroborating Carlson, Kathy Quealy testifiedthat Baltz was given foreign sales responsibility only after she spoke
to Tabori about the decline in sponsorship work and a desire to keep
Baltz busy.48Baltz did not deny this comment and admitted that, as a resultof Georgiou's work in seeking sponsors, her work declined in that
area.49The top of the form reads:We believe that only through collective bargaining can we havea voice in our work place, achieve fair treatment for all, estab-
lish seniority, job security and better benefits, wages, and work-
ing conditions. Therefore, this will authorize the [Union] to rep-
resent me in collective bargaining with my employer ....ners very difficult to find.''46He added that ``the job offinding sponsors was the responsibility of Kathy Quealy and
Ellen Georgiou ... that [Baltz'] particular responsibility

was once the sponsors have been found ... to handle the

relationships after the fact,'' and that, given the lack of spon-
sors, Tabori was able to give Baltz increased responsibilities,
working on international ``rights'' and sales.47Disputing thealleged discriminatee's estimate that the latter work ac-
counted for at least half of her working time, Carlson stated
that ``it was really just beginning. I don't know that even
any concrete deals had been made.'' Kathy Quealy, the spon-
sorship department manager, testified that, within the depart-
ment, she and Georgiou ``basically did the contracting and
the pitching and the selling and brought the sponsor to con-
tract. And then [Baltz] would pick it up from the point that
the contract had been executed to make sure that the sponsor
had all the involvement and received all the enhancement
and support that [it] needed, which was the relationship end
of it;'' that Baltz performed no sponsorship acquisition work
after 1991; and that Baltz told her ``that she didn't like the
selling, the cold calling.''48Quealy further testified thatsponsorship sales had declined from a high of $1.4 million,
in November 1991, with the publication of A Day in the Lifeof Ireland to the sale of just one sponsorship, worth approxi-mately $100,000, for the proposed A Day in the Life ofCountry Music book in March 1993 and that this decline hadits greatest impact on the Baltz' work ``because she was re-
sponsible for servicing the contracts that we hadn't secured.''
Asked why Baltz' position was eliminated and not that of
Georgiou, Quealy said that ``we didn't have sponsorship and
we were still seeking sponsorship on the number of other
projects that we had in place, and so it was the develop-
mental side of the department that was considered still nec-
essary.'' Finally, with regard to her international rights and
sales work, inasmuch as Collins San Francisco publishes
high-priced, photographic types of books and Harper SanFrancisco publishes ``primarily books of text,'' Baltz dis-
puted the wisdom of combining both divisions' international
work and testified that, being ``intimately aware'' of all as-
pects of the work, she was capable of continuing to perform
the Collins San Francisco international contracting work after
Tabori's layoff. Contradicting the alleged discriminatee, Carl-
son testified that ``we did not need separate [departments]Ð
no, no, no. It was different only in the sense that when youdo an illustrated book, you often will do co-editions ... as
opposed to just selling rights.... It 
was quite clear that[the Harper San Francisco] department could do both func-
tions'' and that it was not a viable option to assign all Col-
lins San Francisco international work to Baltz as the busi-
nesses ``are not that different. There would be obvious over-
lap if they both went to [the same book fair] ... and it

would create more confusion than it would help ....''
As set forth above, in view of their severity and effect, theGeneral Counsel seeks a bargaining order remedy for Re-
spondent's alleged unfair labor practices herein and asserts,
on the basis of the above-mentioned signed authorization
forms, that the Union achieved majority status as the collec-
tive-bargaining representative of Respondent's employees on
or about mid-December 1993. In this regard, the main issue
concerns what was said by those nonmanagement employees,
who solicited signatures on the authorization forms, to their
fellow employees as to the meaning and planned use of the
forms. On this point, Monica Baltz, who solicited the signa-
tures of at least four of her fellow employees, testified that
she explained that the form ``authorized the CWA to rep-
resent her in collective bargaining and that her signature
would be counted up among all the other signatures ... and

that [a petition for recognition would be made to [Respond-
ent].'' Also, she told the employees that Respondent could
refuse recognition and demand an election and that such was
``highly likely.'' In contrast, Brenda Knight testified that, in
November, she attended a non-management group meeting
and the subject of signing the Union's authorization forms
was raised with Joann Moschella saying that forms were
being circulated. According to Knight, Caroline Pincus asked
what the wording on the form meant,49and a group discus-sion ensued, with employees Joann Moschella, Kathryn
Bader, and Matt Campbell speaking. During direct examina-
tion, Knight said, ``I can't really remember exactly what was
said. I just remembered ... the comments were no, you're

not automatically signing that the CWA is automatically the
union. You're signing that you want ... your right to have

an election.'' During cross-examination, however, her mem-
ory became more certainÐafter Moschella announced that
the authorization forms would be circulated, Pincus said,
``[T]hat she was willing to sign to have an election but that
she didn't necessarily want to go with this union,'' and
Moschella responded, ``[T]hat we weren't necessarily signing
that we were going to immediately be represented but that
we were signing ... for our right to have the election.''

While Caroline Pincus also testified with regard to a non-
management group meeting at which union adherents ex-
plained the authorization forms and requested signatures and
a discussion ensued as to the meaning of the cards, she failed
to corroborate Knight either as to her asserted question or as
the response. Thus, according to Pincus, ``the prevailing
piece of information was that ... signing this piece of paper

would move us closer to an election and the only other pos-
sible scenario ... was that ... if by some chance the man-

agement ... simply accepted CWA as our representative
 179HARPERCOLLINS PUBLISHERS, INC.without going to an election ... this would have authorized
them to represent us.'' Thereupon asked if she was told that
the signing of the forms could result in either immediate rec-
ognition of the Union as the employees' bargaining rep-
resentative or, what was more likely, the holding of an elec-
tion, Pincus said, ``That's what we were told.'' Testifying
during rebuttal, alleged discriminatees Wunderlich and
Hyams corroborated Pincus' account.Next, with regard to the proposed bargaining order rem-edy, Respondent points to some evidence that support for the
Union was lessening as the result of its own actions and that
employees seemed to have accepted the result of the June 18,
1993 representation election. As to the former, based on the
respective testimony of Brenda Knight and Caroline Pincus,
one day in or about February, the Union handbilled individ-
uals as they entered Respondent's office building; on the day
of the handbilling, Respondent was conducting marketing
and publicity seminars for its authors, many of whom re-
ceived copies of the handbill; and that several employees
were upset at the Union's tactics. Concerning the latter, sub-
sequent to the election, approximately 52 employees exe-
cuted a memorandum to Carlson, advising him that they
shared ``management's goal of creating a work environment
that is responsive to the needs of all employees'' and desired
to ``move on'' notwithstanding the unresolved status of the
election.Finally, with regard to the effect of Respondent's allegedunfair labor practices, the record establishes that, despite hav-
ing achieved a 76-percent majority showing, on the basis of
it's signed authorization forms, on December 18, 1992, in the
June 18, 1993 representation election, the Union received
only 31 votes.B. Legal AnalysisThe complaint alleges and counsel for the General Counselargues that, subsequent to being confronted with its employ-
ees' demand that the Union be recognized as their collective-
bargaining representative and with the Union's petition for arepresentation election, Respondent embarked on a campaign
of restraint and coercion, culminating in the discharge of four
union adherents, designed to dissuade its employees from
continuing their support for the Union. At the outset, I con-
sider the acts and conduct, violative of Section 8(a)(1) of the
Act, allegedly perpetrated by Respondent's supervisors and
by its chief executive officer, George Craig. Initially, as to
Monica Baltz' testimony that, during a January 5, 1993 Col-
lins San Francisco staff meeting in Lena Tabori's office, the
latter failed to disavowÐand, thereby, implicitly adoptedÐ
another manager's comments, that ``[Collins San Francisco]
employees would lose many of their benefits if we were to
have a union'' and that ``everybody was going to be treated
the same and ... all of the salaries and benefits would be

brought in line.'' I note that such was uncontroverted and
that, therefore, as her testimonial demeanor was that of an
honest and forthright witness, Baltz' above testimony shall
be credited by me. It is, of course, clear Board law that
threats of a loss of benefits resulting from support for a
union, whether general or specific, are patently violative of
Section 8(a)(1) of the Act. Waste Management of Utah, 310NLRB 887 (1993); Crown Cork & Seal Co., 308 NLRB 445(1992); Goodman Investment Co., 292 NLRB 340 (1989);299 Lincoln St., Inc., 292 NLRB 172 (1988); Unitown Hos-pital Assn., 277 NLRB 1298 (1985). Herein, by her silence,Tabori adopted the unidentified supervisor's explicit warning,
that the Collins San Francisco employees would lose many
of their benefits because of their union support, and, given
that the Collins San Francisco employees received higher sal-
aries and benefits than did employees of Respondent's other
San Francisco divisions, implicit warning that their salaries
and benefits would be reduced if ``brought in line'' with
those of Respondent's other San Francisco employees. Con-trary to counsel for Respondent, I find that, rather than being
expressions of opinion, the comments constitute threats of re-
prisals for employees' support for a labor organization and,
thus, are not privileged under Section 8(c) of the Act. NLRBv. Gissel Packing Co., 395 U.S. 575 (1969). Accordingly, bynot disavowing the unidentified supervisor's warnings of loss
of benefits if employees supported the Union, Tabori acted
in violation of Section 8(a)(1) of the Act. Similarly, Gina
Hyams testified that, in January 1993, Mark Goldman ap-
proached her at her office cubicle and said that he had just
returned from a management meeting at which he had been
told that employees would lose benefits if they formed a
union. While Goldman testified as to a different version of
this conversation, inasmuch as Hyams appeared to have been
the more direct and candid witness, I rely upon her testimony
and find that Goldman did, in fact, utter the attributed com-
ment. As above, the only reasonable view is that Goldman
threatened that Respondent would take benefits from its em-
ployees in retaliation for their support for the UnionÐcon-
duct patently violative of Section 8(a)(1) of the Act. WasteManagement of Utah, supra; Goodman Investment Co.,supra.Next, Julie Wunderlich testified that, during a January1993 conversation about the Union with Carol Brown in the
latter's office, Brown told Kathryn Bader and her that, if em-
ployees selected the Union as their bargaining representative,
Respondent either would refuse to bargain with the Union,
would attempt to negotiate a short contract and, thereby,
force the Union into continuous negotiations, or would never
agree to amendments to a contract and that, if the employees
selected the Union, their job descriptions would become
more regimented and their jobs would become more secretar-
ial in nature. While Brown recalled having informed the em-
ployees that her experience with the Union was that job de-
scriptions were rigid and that employees would not have the
same job freedom as they presently enjoyed and denied say-
ing that Respondent would not negotiate with the Union, I
found her recollection of the meeting with Wunderlich and
Bader not nearly as precise and detailed as that of Wunder-
lich and, therefore, rely upon the testimony of the latter, who
impressed me with her candor. The Board has long held that
comments, such as those of Brown regarding Respondent's
positions on bargaining with the Union, constitute threats to
employees as such statements signify to employees that it
would be futile for them to seek union representation and
are, therefore, violative of Section 8(a)(1) of the Act.
Treanor Moving & Storage Co., 311 NLRB 371 (1993);Sivalls, Inc., 307 NLRB 986, 990 (1992); McCarty Proc-essors, Inc., 292 NLRB 359, 368 (1989); Central BroadcastCo., 280 NLRB 501 (1986). Contrary to the complaint alle-gations, however, I believe that Brown's comments, regard-
ing the Union's attitude toward job descriptions and job free-
dom and the nature of the employees' jobs, were permissible 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
50To the extent that he corroborated the less than candid testimonyof Craig, I place no reliance upon the testimony of Clayton Carlson,
who, I believe, was not frank in this regard. Likewise, I do not credit
the testimony of Brenda Knight, who impressed me as being obse-
quious to Respondent's interests, when she corroborated Craig.51I found particularly mendacious Craig's insistence that his ref-erence to employee disloyalty had to do with their failure to ade-
quately consult with Clayton Carlson before engaging in a union or-
ganizing campaign. Thus, he conceded that he said nothing about
this during his speech to the employees. Moreover, the context with-
in which he characterized the employees as being ``extremely dis-
loyal'' suggests that his reference was to the employees' support for
the Union and not any failure to consult with Carlson.expressions of opinion of the consequences of union rep-resentation, privileged by Section 8(c) of the Act, and, there-
fore, were not violative of the Act. Montgomery Ward &Co., 288 NLRB 126 at fn. 3 (1988). Wunderlich further testi-fied that, during a religious marketing meeting in early Janu-
ary, Mark Brokering, after saying that he wanted to discuss
the Union with the assembled employees, queried them as to
their concerns, including overtime and promotions; after Matt
Campbell said the employees wanted a voice and a contract,
replied, ``[T]hat if we were unhappy with our employment
[with Respondent], maybe it was time for us to move on
elsewhere;'' and, after repeating Respondent's campaign
theme that, with a union, jobs would be more regimented,
said, ``[W]e wouldn't be promoted as quickly because we
wouldn't be able to take on responsibilities that were at a
higher level.'' Notwithstanding that Brokering specifically
denied telling unhappy employees to leave and said he only
told the employees that, with the Union, it would be difficult
to have the same flexibility in assigning projects and that
Brokering appeared to be a credible witness on most points,
as between the alleged discriminatee and him, Wunderlich
appeared to be the more forthright and honest witness. Ac-
cordingly, I shall credit her version of the above conversa-
tion. It is certain Board law that statements, such as
Brokering's invitation to unhappy employees ``to move on
elsewhere,'' are, in effect, blatantly coercive threats of dis-
charge and violative of Section 8(a)(1) of the Act, and I so
find herein. Tualatin Electric, 312 NLRB 129, 134 (1993);Rolligon Corp., 254 NLRB 22 (1981). Moreover, as I believethat awarding promotions to employees is a matter an em-
ployer may effect solely upon its own initiative, Brokering's
comment, that, with a union, ``we wouldn't be promoted as
quickly,'' rather than being a permissible expression of opin-
ion of the probable consequences of union representation,
constituted a blatantly unlawful threat of the consequences of
supporting the Union and was also violative of Section
8(a)(1) of the Act. Leather Center, Inc., 308 NLRB 16(1992); Heartland of Lansing Nursing Home, 307 NLRB 152(1992). Contrary to the complaint allegation, however, I do
not believe that Brokering's introductory query as to the em-
ployees' concerns constituted an unlawful solicitation of
grievances, suggesting an implicit promise to increase bene-
fits and improve terms and conditions of employment. Rath-
er, I believe that Brokering's question was intended to pro-
voke a dialogue about the need for union representation and
was, therefore, not violative of the Act. Keystone Lamp Mfg.Co., 284 NLRB 626, 627 (1987).As to analysis of the complaint allegations, pertaining toGeorge Craig's February 9, 1993 speech to Respondent's San
Francisco employees, I must initially comment on the credi-
bility of Respondent's chief executive officer. In contrast to
alleged discriminatees Wunderlich, Balzarano, and Hyams,
each of whom appeared to be testifying in an honest and
straightforward manner, and, in particular, to Caroline
Pincus, who impressed me as honestly attempting to recall
the events about which she testified and who, notwithstand-
ing her status as a current employee, testified adversely to
Respondent's interests, Craig's demeanor, while testifying,
was that of an utterly disingenuous witness, and I believe
that, in order to buttress Respondent's legal position, he fab-ricated significant portions of his testimony.50Based on theforegoing credibility assessment, I initially find that Craig
spoke in a loud and angry manner and that, while he may
have utilized a prepared text on occasion, he spoke, for the
most part, extemporaneously. As to what he said during the
speech and in his responses to employee questions, I find
merit in all of the complaint allegations. Thus, based upon
his prepared text and on the recollections of the witnesses,
there can be no doubt that, during his ``prepared'' talk, Craig
referred to his past ``turbulent'' involvement with unions, the
Respondent would fight the employees' ``action,'' which he
characterized as ``extremely disloyal,'' and warned that Re-
spondent would use ``every weapon at our disposal because
its nothing short of war, with the battle being about prevent-
ing [the destruction of the company] ....'' By denigrating
the employees' support for the Union as being ``disloyal'' to
Respondent, Craig engaged in discourse transcending that
which may privileged by Section 8(c) of the Act, thereby en-
gaging in conduct violative of Section 8(a)(1) of the Act.
Cook Family Foods, Ltd., 311 NLRB 1299 (1993); TreanorMoving & Storage, supra; Belding Hausman Fabrics, 299NLRB 239, 241 (1990); Southern Illinois Petrol, 277 NLRB160, 170 (1985).51Further, I agree with counsel for the Gen-eral Counsel that Craig's references to the ``battle'' against
the Union as being analogous to war and to Respondent's in-
tent to fight it ``with every weapon at our disposal'' were
clearly coercive and violative of Section 8(a)(1) of the Act
inasmuch as said comment clearly conveyed to the listening
employees the threat that Respondent would use any means,
including unlawful conduct, in order to defeat the Union.With regard to Craig's allegedly unlawful responses toemployee questions, alleged discriminatees Wunderlich and
Hyams each testified that Craig spoke about the possible ef-
fect of a strike called by the UnionÐaccording to
Wunderlich, ``[H]e said ... because of publishing tech-

nology, it would be very easy for the company to move its
operations out of San Francisco,'' and, according to Hyams,
he said that ``if we went on strike ... with the technology

available in publishing today ... they didn't need to stay

in San Francisco, that they could just move their offices
....'' Supporting the alleged discriminatees' recall of what

was said was employee Caroline Pincus, who, testifying on
behalf of Respondent, when asked, by me, if Craig men-
tioned moving in the event of an employee strike, was un-
able to recall the former's words but ``boy, I came away
with that impression and I heard other people came away
with that impression ....'' The foregoing convinces me
that, in response to a question, Craig did, in fact, threaten
that, in the event of a strike, Respondent would close its San 181HARPERCOLLINS PUBLISHERS, INC.52The fact that this patently unlawful threat was not mentioned bythe union adherents in their subsequent newsletters does not negate
this finding. Thus, the immediate concern to the employees was
Craig's position on a union shop, and a response obviously was their
primary effort in the days following the speech.53It is unclear exactly what the General Counsel views as the al-leged discrimination against Monica Baltz. While Respondent's as-
serted failure to give her a vacant office in January 1993 is alleged
as an act of discrimination, the complaint, which the General Coun-
sel never sought to amend, alleges that Baltz was unlawfully laid off
on March 8, 1993. At the hearing, when confronted with Baltz' testi-
mony that, rather than being laid off on March 8, in reality, she was
removed from her sponsorship and foreign sales jobs with Collins
San Francisco on said date, that, at the same time, she was offered
a temporary job with the international department of Harper San
Francisco, that she later accepted this job, and that, 2 months later,
dissatisfied with the job, she voluntarily quit her employment with
Respondent with the work incomplete, counsel for the GeneralCounsel recognized the ``ambiguity'' in the foregoing and averredthat Baltz' May resignation was not viewed as an unfair labor prac-
tice and that, notwithstanding the fact that Baltz received her same
salary and benefits on the temporary job, what occurred after March
should be viewed as Respondent's effort to mitigate damages. Then,
in the introduction to his posthearing brief, counsel characterized the
alleged discrimination as Baltz' termination; in his heading to part
C, he changed, characterizing the alleged discrimination as ``convert-
ing Baltz to temporary employee status;'' and later in part C, and,
in his conclusion, counsel reiterated that the alleged discrimination
toward Baltz was her termination. In the face of this ``ambiguity,''
the record warrants the conclusion that, if Respondent unlawfully
discriminated against Baltz, such involved no more than the failure
to give her a vacant office in early January and her subsequent re-
moval from her sponsorship and foreign sales jobs and conversion
to temporary employment status.Francisco office and move elsewhere, and I so find. Such athreat of business closure in order to dissuade employees
from supporting a labor organization is, of course, patently
violative of Section 8(a)(1) of the Act. Interstate TruckParts, 312 NLRB 661 (1993); Almet, Inc., 305 NLRB 626,627 (1991).52Further, alleged discriminatee Hyams testifiedthat, while responding to a question by Brenda Knight re-
garding the differences between a union and an association,
such as the one which represented the New York based out-
side salespersons, Craig said, ``[T]hat he would deal with an
association but not with the Union,'' and her testimony, as
to Craig's comment, was corroborated by current employee
Pincus. I find that Craig uttered the above remark; that such
clearly conveyed to the listening employees that supporting
the Union would be an exercise in futility; and that Craig
thereby acted in violation of Section 8(a)(1) of the Act.
McCarty Processors, Inc., supra; Central Broadcast Co.,supra. Finally, with regard to Craig's responses to the em-
ployees' questions that day, Hyams asked what he saw as an
alternative to union representation, and, according to
Wunderlich and her, Craig replied, ``[T]hat if we dropped
this union bullshit, then he would sit down and discuss our
problems and that we would find that he's a very good lis-
tener.'' Current employee Pincus corroborated the alleged
discriminatees in this regard, and I find that Craig uttered the
comment, attributed to him. Clearly, as alleged in the com-
plaint, this remark constituted nothing less than a promise to
the listening employees, by Craig, that he would redress their
grievances if they abandoned their support for the Union.
Board law is well settled that solicitation of grievances is un-
lawful only ``when it is a form of promise of benefit for re-
jecting a union'' and ``expressly or impliedly includes a
promise to redress such grievances as are submitted.'' ButlerShoes New York, 263 NLRB 1031 (1982). Clearly, Craig'segregious remark falls within the Board's guideline for find-
ing an unlawful solicitation of grievances, and I find that Re-
spondent's chief executive officer thereby engaged in con-
duct violative of Section 8(a)(1) of the Act. GrimmwayFarms, 314 NLRB 73 (1994); Great Plains Coca-Cola Bot-tling Co., 311 NLRB 506, 513 (1993).I turn now to consideration of the allegations that Re-spondent failed to move Monica Baltz to a vacant office and,
subsequently, removed her from her sponsorship and foreign
sales jobs with Collins San Francisco and converted her to
temporary employee status53and terminated Julie Wunder-lich, Gina Hyams, and Dawn Balzarano in violation of Sec-tion 8(a)(1) and (3) of the Act and note that my determina-
tion of the legality of the acts and conduct is governed by
the traditional precepts of Board law in alleged union animus
discharge cases, as modified by the Board's decision in
Wright Line, 251 NLRB 1083 (1990), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 453 U.S. 989 (1982), approved
in Transportation Management Corp., 462 U.S. 393 (1983).Thus, in order to prove a prima facie violation of Section
8(a)(1) and (3) of the Act, the General Counsel has the bur-
den of establishing that the alleged discriminatees engaged in
union activities; that Respondent had knowledge of such con-
duct; that Respondent's actions were motivated by union ani-
mus; and that the discharges and layoffs had the effect of en-
couraging or discouraging membership in the Union. WMRU-TV, 253 NLRB 697, 703 (1980). Further, the General Coun-sel has the burden of proving the foregoing matters by a pre-
ponderance of the evidence. Hampshire Woolen Co., 141NLRB 201, 209 (1963). While the above analysis is easily
applied in cases in which a respondent's motivation is
straightforward, however, conceptual problems arise in cases
in which the record evidence discloses the presence of both
a lawful and an unlawful cause for the allegedly unlawful
conduct. In order to resolve this ambiguity, in Wright Line,supra, the Board established a causation test in all 8(a)(1)
and (3) cases involving employer motivation. ``First, we
shall require that the General Counsel make a prima facie
showing sufficient to support the inference that protected
conduct was a `motivating factor' in the employer's decision.
Once this is established, the burden will shift to the employer
to demonstrate that the same action would have taken place
even in the absence of the protected conduct.'' Id. at 1089.
Two points are relevant to the foregoing analytical approach.
First, in concluding that the General Counsel has established
a prima facie showing of unlawful animus, the Board will
not ``quantitatively analyze the effect of the unlawful motive.
The existence of such is sufficient to make a discharge a vio-
lation of the Act.'' Id. at 1089 fn. 4. Second, once the bur-
den has shifted to the employer, the crucial inquiry is not
whether Respondent could have engaged in the discharges
and layoffs herein, but, rather, whether Respondent would
have done so in the absence of the alleged discriminatees'
union activities and support. Structural Composites Indus-tries, 304 NLRB 729 (1991); Filene's Department Stores,299 NLRB 183 (1990).Analysis of the record, as a whole, convinces me that theGeneral Counsel has made a prima facie showing sufficient 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
54I do not rely upon the respective testimony of Quealy or EllenGeorgiou that the office was already occupied by the intern, Laura
Oliver. Thus, I was not impressed by the testimonial demeanor of
Quealy and shall rely on her only when uncontroverted, and
Georgiou appeared to be a servile witness, not worthy of belief.to establish that Respondent was unlawfully motivated infailing to give alleged discriminatee Baltz a vacant office and
removing her from her sponsorship and foreign sales jobs
with Collins San Francisco and converting her to temporary
employee status and in terminating alleged discriminatees
Wunderlich, Hyams, and Balzarano. At the outset, there can
be no doubt that each was an open and active union adherent
and that Respondent was aware of the union sympathies of
each. Thus, in addition to each executing a union authoriza-
tion form and regularly attending employee meetings with
the Union, Baltz and Wunderlich participated in the initialmeetings with the Union; Baltz, Hyams, and Wunderlich
were active members of the Union's employee organizing
committee; Baltz actively solicited other employees to exe-
cute union authorization forms; Baltz, Wunderlich, and
Balzarano signed the December 18 demand for recognition
letter; Balzarano and Wunderlich were among the group of
employees who presented the demand for recognition letter
to Clayton Carlson; Baltz and Hyams each informed her su-
pervisor of her support for the Union; Baltz' name regularly
appeared on the front page of the union adherents'
preelection campaign newsletter; Baltz was told by Lena
Tabori that she would be moved from Kathy Quealy's office
to a cubicle, located a few feet away, as the latter was a
member of the management task force against the Union and
as Baltz was on the Union's employee organizing committee;
and Hyams was informed by Mark Goldman that she was not
invited to an antiunion lunch as ``the powers that be'' be-
lieved her mind was made up as to union representation.
Moreover, notwithstanding that management officials were
also terminated, that a leading union adherent, Joann
Moschella, was promoted to a management position or that
Respondent permitted the prounion employees to freely post
and distribute union literature and transmit union-related in-
formation via the E-mail system, there exits significant
record evidence demonstrative of Respondent's unlawful ani-
mus herein. Thus, I have previously found that supervisors
violated Section 8(a)(1) of the Act by threatening employees
with the futility of supporting the Union, with a loss of bene-
fits, with no chance of promotion or receiving special
projects, and with discharge in order to dissuade them from
supporting the Union and that, during a loud and angry
speech and a question-and-answer session, Respondent's
chief executive officer, George Craig, who, by virtue of his
position, could be understood as authoritatively stating Re-
spondent's position, acting in violation of Section 8(a)(1) of
the Act, blatantly threatened employees with closure of Re-
spondent's San Francisco office; threatened to utilize every
available tactic, implicitly including unlawful ones, to defeat
the Union; solicited grievances and impliedly promised to
correct them; by stating that he would deal with an associa-
tion but not with the Union, warned employees that support
for the Union would be futile; and accused employees of dis-
loyalty for engaging in support for the Union, which the
termed ``bullshit.'' Furthermore, I believe that Monica Baltz,
after being removed from Kathy Quealy's office, was denied
use of a vacant office because of her support for the Union
in violation of Section 8(a)(1) and (3) of the Act. Thus,
Baltz' testimony was uncontroverted that, a week after she
was relocated to the cubicle a few feet from Quealy's office,
she approached Lena Tabori and asked why she was not
given a vacant office across from Quealy's office and thatTabori replied that office space was always a ``vital'' em-ployee concern and ``to move me into the vacant office
would have appeared to other employees ... as though I
were being rewarded for my union activity and ... she

couldn't do it.''54Besides the foregoing, I note that, whilethose employees laid off in November 1992, at a time when
Respondent was not aware of the union activities of its em-
ployees, were expected to report to Respondent's facility and
continue their normal work during the 60-day notice period,
Wunderlich, Balzarano, and Hyams, each of whose Union
sympathies were well known to Respondent, were told that
they were not required to perform their job functions during
the notice period. In the foregoing circumstances, I am con-
vinced that the General Counsel has made a prima facie
showing clearly to supporting the inference that the termi-
nations of Julie Wunderlich, Dawn Balzarano, and Gina
Hyams and the removal of Monica Baltz from her positions
with Collins San Francisco were motivated by their activities
and support for the Union.Therefore, in accord with the Wright Line, supra, analyt-ical approach, the burden herein shifted to Respondent to es-
tablish that it would have terminated Wunderlich, Balzarano,
or Hyams and removed Baltz from her positions with Collins
San Francisco notwithstanding the union activities and sym-
pathies of each employee. Initially, I note that, as the Gen-
eral Counsel has established a strong prima facie case, Re-
spondent's burden herein is ``particularly heavy.'' Vemco,Inc., 304 NLRB 911, 912 (1991). In this regard, the testi-mony of Clayton Carlson, who appeared frank as to several
aspects of Respondent's defenses to the alleged unfair labor
practices, was uncontroverted that, in late 1992 and early
1993, upon being confronted with a serious revenue shortfall
and resulting budgetary inbalance and, as one aspect of its
corrective measures, Respondent decided to decrease its ex-
penses by reducing its managerial and nonmanagerial em-
ployee complement; that, at the same time, Respondent was
in the midst of reorganizing its San Francisco operations; and
that, as a result of the convergence of the foregoing factors,
no less than eight management officials were terminated and
their positions eliminated. Turning to the alleged discrim-
inatees and, specifically with regard to the termination of
Dawn Balzarano, there is no dispute that she acted as the ad-
ministrative assistant to Dessa Brashear, the director of Re-
spondent's computer services department; that she was re-
sponsible for the office E-mail system; that she answered
employee help desk questions; and that she possessed no spe-
cialized computer training or skills. Further, it is uncon-
troverted that, in December 1992, Respondent embarked on
a program to upgrade computer capabilities at each of its lo-
cations in North America; that Dessa Brashear, who did not
possess the technical qualifications to direct the revamping of
Respondent's San Francisco office's computer system, was
terminated for her deficiency in the area; that Balzarano's
help desk work was limited to easy-to-answer computer
questions involving limited expertise; that, given Balzarano's
limitations, many help desk functions, requiring technical ex- 183HARPERCOLLINS PUBLISHERS, INC.pertise, had been subcontracted out; and that Balzarano,Brashear's assistant, was terminated immediately after her
supervisor. Moreover, Rajan Dev, who replaced Brashear as
the computer services director and who appeared to be an
honest witness, credibly testified that, since his appointment
subsequent to Brashear's departure, Respondent's San Fran-
cisco office has been moving toward a more technical com-
puter capability, only hiring individuals who have computer
programming training or technical training, and has auto-mated Balzarano's former help desk functions. Clayton Carl-
son, who appeared to be frank during portions of his testi-
mony, testified that, given the reorganization of the computer
services department and her admittedly limited computer
skills, Respondent no longer required Balzarano's services.
Based upon the foregoing, none of which was controverted
by the General Counsel, I find that Respondent has met its
burden of proof, establishing that it would have terminated
Balzarano notwithstanding her activities and support for the
Union and shall recommend dismissal of the 8(a)(1) and (3)
complaint allegation as to her layoff.Turning to Julie Wunderlich, the record establishes that, atthe time of her layoff, the alleged discriminatee worked as
a marketing coordinator in the Harper San Francisco reli-
gious marketing department; worked mainly on selling adver-
tising space in two professional journals, parish marketing
work, and backlist sales; and reported directly to Tom Artz,
the parish and backlist marketing manager. Carlson credibly
testified that backlist sales were sluggish during early 1993
and that, within the religious marketing department, as par-
ish-oriented sales were giving Respondent ``the least kind of
return,'' the decisions were made to discontinue all such
sales work and transfer backlist sales to the retail and direct
marketing departments. Mark Brokering, who, I believe, was,
for the most part, an honest witness and who was the vice
president for religious marketing in March 1993, testified
that, in early 1993, a decision was made to place a greater
emphasis on general trade books and less of an emphasis on
the religion area; that the religious marketing department was
overly staffed; that one religious magazine had been sold and
publication of the other was about to be discontinued; and
that, based on the above factors and as he was in charge of
the religious magazines and parish sales, Tom Artz was laid
off. Thereafter, according to the uncontroverted testimony of
Carlson and Brokering, Wunderlich's termination was a func-
tion of the termination of Artz and the ``fallout'' from the
decision to pull back from parish marketing and to reassign
backlist marketing to retail and direct marketing. Counsel for
the General Counsel does not dispute the foregoing; rather,
he argues that her layoff was unlawfully motivated as, at the
time of her layoff, Respondent had other work available for
her. Thus, he argues that, in March 1993, Respondent had
not yet replaced Melanie Jones, a customer service represent-
ative who, due to illness, had been unable to work for sev-
eral months and whose work was being performed by tem-
porary employees, and that, prior to being transferred to reli-
gious marketing, Wunderlich had performed the same work
as Jones. Contrary to counsel, it was uncontroverted, and I
find, that, in early 1993, Respondent had embarked on a re-
duction of its employee complement due to financial consid-
erations, rendering necessary the layoffs of nonessential em-
ployees, and that, while Wunderlich may well have been
qualified to perform Jones' job functions, her present posi-tion was nonessential, and there is no record evidence thatRespondent has had any business practice of transferring em-
ployees to other, available jobs in circumstances such as in-
volved herein. Based on the foregoing, I believe that, not-
withstanding her support and activities in support of the
Union, Respondent has established that it would have laid off
Julie Wunderlich, and I shall recommend dismissal of the8(a)(1) and (3) complaint allegation as to her layoff.With regard to the layoff of Gina Hyams, who worked forRespondent's T.U.B. division as a marketing/special sales co-
ordinator, the record establishes that her work consisted of
finding corporate sponsorships for books, which T.U.B.
wished to develop, and promoting existing titles, primarily
two AARP programsÐa prescription drug handbook for
AARP pharmacies and a retirement planning program for
corporations. According to the candid testimony of Clayton
Carlson, in early 1993, as part of Respondent's program to
improve its revenue performance, a decision was made to
market the two AARP products more aggressively during the
final 4 months of the 1992±1993 fiscal year. He added that
a ``much more pro-active'' approach was decided upon, one
which would provide a fast turnaround in the level of busi-
ness; that, in order to do so ``professionally,'' the decision
was made to utilize outside telemarketing rather than con-
tinuing in-house; and that, therefore, Hyams' services were
no longer required and, in accord with the need to reduce the
employee complement, she was laid off. In asserting that
Hyams' prounion activities and position were the motivating
factors underlying her layoff, rather than contesting Respond-
ent's decision to subcontract the AARP work or its perceived
need to do so, counsel for the General Counsel points out
that Hyams was given misleading information, by the indi-
vidual in charge of the T.U.B. division, as to the amount of
her prior work subcontracted to the outside telemarketing
firm and that, although qualified to perform the work, Hyams
was not hired, by Respondent, to fill either of two job open-
ings in the spring of 1993. As to the first contention, I fail
to understand counsel's point. Thus, contrary to counsel, I do
not believe that the intent of the T.U.B. official's remark was
to deceive Hyams, and there is no dispute that the outside
telemarketing firm was performing the exact AARP work,
which Hyams performed for Respondent, or that Hyams re-
jected a job offer, from the telemarketing firm's owner, to
manage Respondent's account. As to the second contention,
there is no record evidence that Respondent has had a busi-
ness practice of rehiring laid-off workers. Moreover, I credit
Brokering that the existence of the first job, for which he
interviewed Hyams, was a matter of internal dispute, and
that, in fact, no one was hired to fill the posted position. In
short, I find merit to Respondent's defense that Hyams' job
was rendered unnecessary by the former's decision to sub-
contract her job to an outside telemarketing firm and that,
notwithstanding her activities and support for the Union, she
would have been laid off. Accordingly, I shall recommend
dismissal of the Section 8(a)(1) and (3) of the Act complaint
allegation regarding Hyams.Turning to Respondent's removal of Monica Baltz fromher sponsorship and international sales jobs with Respond-
ent's Collins San Francisco division, I recognize, at the out-
set, that the record evidence of Respondent's unlawful ani-
mus toward her is palpable. It was uncontroverted, however,
that by March 1993, the Collins San Francisco sponsorship 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55There is no dispute that a unit consisting of all of Respondent'sfull-time and regular part-time employees, including employees in
the following job classifications: assistant editor/administrative, asso-
ciate editor, administrative assistants, assistant editors/reference, edi-
torial assistants, editorial/marketing coordinators, production coordi-
nators, production editors, senior editorial assistants, soft-
ware/scheduling supervisors, design assistants, design coordinators,
designers, senior designers, desktop specialists, jacket design man-
agers, telesales representatives, assistant direct mail managers, cos-
tumer service representatives, marketing assistants, marketing associ-
ates, marketing coordinators, editorial/marketing coordinators of
evangelical books, publicists, marketing assistants, marketing associ-
ates, marketing coordinators, marketing services assistants, pro-motion coordinators, publicity assistants, international publishing as-
sistants, inventory coordinators, production assistants, senior produc-
tion assistants, marketing coordinators, assistant projects managers,
design assistants, designers, junior designers, desktop coordinators,
project coordinators, assistant editors, project editors, production art-
ists, project managers, marketing coordinators, senior designers, as-
sistants to the president, design/production assistants, senior design-
ers, associate editors, film traffic coordinators, manuscript readers,
production coordinators, production managers, publicity assistants,
special markets assistants, sponsorship managers, systems support
technicians, administrative assistants, shipping/purchasing assistants,
mailroom assistants, receptionists, accounts payable assistants, ac-
counts payable administrative assistants, finance assistants, cost ac-
countants; excluding all other employees, senior vice president, vice
president/publisher, vice president/marketing director (general
books), vice president/marketing director (religious books), vice
president/chief financial operations officer, personnel director, vice
president/director (new business development), president/publisher
(Collins San Francisco), director (international publishing department
(IPD)), overseas product manager (IPD), foreign rights manager
(IPD), subsidiary rights manager (IPD), parish marketing manager
(marketing-religious books (M-RB)), manager, special religious mar-
kets (M-RB), advertising manager (M-RB), marketing manager (M-
RB), design manager (design & creative), editor, senior editor, man-
aging editor and manager (production editing), operations manager,
accounting manager, cost accountant (Access Productions), personnel
administrator, associate marketing director (M-RB), director (inven-
tory & sales service), manager (marketing services), marketing man-
ager (alternative books), author relations manager, publicity manager,
publicity director, promotions manager, assistant inventory control
manager, director (international publishing), vice president (manufac-
turing & direction, Access Productions), assistant production man-
ager, West Coast Systems Director, project manager (electronic pub-
lishing systems), president/creative director (T.U.B.), design manager
(Access Productions), editorial director (Access Productions), desk-
top publishing manager (Access Productions), senior editor (Access
Productions), president/creative director (T.U.B.), design director
(T.U.B.), principal designer (T.U.B.), reprint supervisor, assistant
editor, (administrative), art director, executive director, executive as-
sistant, professional employees, confidential employees, guards and
supervisors as defined in the Act, constitutes an appropriate unit for
purposes of collective bargaining.income had precipitously declined from its 1991 level of$1.4 million dollars and that, by March 1993, the new A Dayin the Life of Country Music project had attracted just onesponsor, who had pledged only $100,000 in underwriting
funds. Moreover, in March 1993, Ellen Georgiou was re-
sponsible for performing sponsorship acquisition work for
Collins San Francisco; Baltz admittedly had been performing
only sponsorship servicing work and, according to Kathy
Quealy and undenied by the alleged discriminatee, did not
like the selling aspect of sponsorship work. In these cir-
cumstances, given Respondent's undisputed desire to reduce
its employee complement, Clayton Carlson's testimony, that,
inasmuch as she was responsible for servicing contracts
which had not been secured, the decrease in sponsorships
had the greatest impact upon Baltz' work, appears to be
truthful. Further, while I did not find her otherwise credible,
there also appears to be merit to Quealy's testimony that Re-spondent chose to eliminate Baltz' position, and not that of
Georgiou, as, with Collins San Francisco was continuing to
seek sponsorships in order to defray expenses on its projects.
Moreover, while Baltz and counsel for the General Counsel
argue that the former should have been permitted to continue
her foreign sales work for Collins San Francisco, it is not my
province to dispute Clayton Carlson's business judgment
that, notwithstanding differences in the types of books pub-
lished, it was not necessary for Collins San Francisco and
Harper San Francisco to maintain separate and independent
foreign rights and sales departments. Finally, I note that,
rather than laying off Baltz, Respondent offered her an open-
ended temporary assignment, completing the existing Collins
San Francisco foreign sales work, at her existing salary and
benefits, which she accepted. Surely, if Respondent was de-
termined to rid itself of an open, active, and troublesome
union adherent, termination would have been the logical
move. Based on the foregoing, notwithstanding its demon-
strable union animus directed toward the alleged
discriminatee, I believe Respondent would have removed
Baltz from her positions with Collins San Francisco and, ac-
cordingly, shall recommend that the 8(a)(1) and (3) com-
plaint allegation as to her ``layoff'' be dismissed.C. The Propriety of a Bargaining OrderThe General Counsel seeks a bargaining order as the onlyappropriate remedy for Respondent's unfair labor practices
herein. In this regard, the record evidence establishes that, as
of December 14, 1992, Respondent employed approximately
75 individuals in 60 nonmanagement positions and that, as
of that date, no fewer than 57 of those individuals, or 76 per-
cent of the bargaining unit employees,55had executed au-thorization forms in favor of the Union. While, in hisposthearing brief, counsel for Respondent questioned the au-
thenticity of the signatures on said forms, no less than 46 of
the signatures were authenticated by a handwriting expert,
who compared these with known specimens of the employ-
ees' handwriting, and counsel himself cited Ona Corp. v.NLRB, 729 F.2d 713 (11th Cir. 1984), wherein the court saidthat such is a proper method for authenticating authorization
cards. Moreover, the remainder of the executed authorization
forms were authenticated either by the individuals whose sig-
natures appear on them or by individuals who witnessed the
employees, to whom they gave forms, executing them. Coun-
sel next attacks the validity of the cards on grounds that
``employees were told that the card was to be used for the
purpose of obtaining an election.'' I note, however, at the
outset, that, on top of each authorization form, is the notation
``this will authorize the [Union] to represent me in collective
bargaining with my employer.'' I further note that, contrary
to Brenda Knight, who was not a credible witness, Caroline
Pincus, who testified on behalf of Respondent on this point
and who impressed me as being an entirely frank witness,
stated that she was at a nonmanagement group meeting in
November and was told, by union adherents, that the signing 185HARPERCOLLINS PUBLISHERS, INC.56In these circumstances, I need not make any findings as towhether the position of copywriter is a bargaining unit position or
the validity of the authorization forms of individuals in that job clas-
sification.57The Court identified ``still a third category of minor or less ex-tensive unfair labor practices, which, because of their minimal im-
pact on the election machinery, will not sustain a bargaining order.''
Gissel Packing Co., supra at 615. For the reasons expressed infra,I do not believe Respondent's unfair labor practices were of this lessserious variety.of the authorization forms could result in either immediaterecognition of the Union as the employees' bargaining rep-
resentative or, what was more likely, the holding of an elec-
tion and that alleged discriminatees Wunderlich and Hyams
corroborated Pincus' account. In NLRB v. Gissel PackingCo., supra, the Supreme Court addressed the validity of anunambiguous single-purpose cards use for establishing major-
ity status in such circumstances, stating that ``there is noth-
ing inconsistent in handing an employee a card that says the
signer authorizes the union to represent him and then telling
him that the card will probably be used first to get an elec-
tion.... We 
cannot agree ... that employees as a rule are
too unsophisticated to be bound by what they sign unless ex-
pressly told that their act of signing represents something
else.'' Id. at 606±607. Echoing the Court, the Board has also
held that unambiguous single-purpose cards, such as at issue
herein, are adequate proof of employee union sentiment not-withstanding representations by solicitors that the purpose of
the signatures is to obtain an election. New Life Bakery, 301NLRB 421, 431 (1991); Montgomery Ward & Co., 288NLRB 126, 128 (1988). Based on the foregoing, and the
record as a whole, I find that the Union was the majority
representative of Respondent's bargaining unit employees56at least as of December 18, 1992, the day on which employ-
ees demanded recognition, by Respondent, of the Union as
their bargaining representative.In determining whether the Section 8(a)(1) and (3) of theAct violations in which Respondent engaged are sufficiently
egregious to warrant the issuance of a bargaining order rem-
edy, I am guided, of course, by the test set forth in GisselPacking Co., supra. Therein, the Supreme Court describedtwo types of situations where such an order would be appro-
priate: (1) ``exceptional'' cases marked by ``outrageous'' and
``pervasive'' unfair labor practices and (2) ``less extraor-
dinary'' cases marked by ``less pervasive'' conduct. Id. at
613±614. In the latter type cases, there must be showings
that the labor organization enjoyed majority status ``at some
point'' and that ``the employer's unlawful conduct has a
``tendency to undermine [the Union's] majority strength and
impede the election processes.'' Id. at 614; Mel's Battery,Inc., 267 NLRB 420 (1983). One of the factors the Boardmay consider in cases where the unfair labor practice con-
duct is less flagrant is:[T]he extensiveness of [the] employer's unfair conductin terms of [its] past effect on election conditions and
the likelihood of [the recurrence of said conduct] in the
future. If the Board finds that the possibility of erasing
the effects of past practices and of ensuring a fair elec-
tion by the use of traditional remedies ... is slight,

and that employee sentiment once expressed through
cards would, on balance, be better protected by a bar-
gaining order, then such an order should issue. [Id. at
614±615.]57Upon consideration of all the evidence and the record asa whole, I believe that the unfair labor practices, committed
by Respondent, were neither so outrageous nor pervasive as
to fall within the first category, described in Gissel; rather,this matter involves the second category of unfair labor prac-
tices, conduct which indelibly impeded the electoral process
and warrants the issuance of a bargaining order to protect
employee sentiment as more reliably expressed through the
signed authorization forms.Based on my aforementioned unfair labor practice find-ings, the conclusion is warranted that, no more than 2 weeks
after being confronted with its employees' demand that it
recognize the Union as their representative for purposes of
collective bargaining and by the Union's petition for a rep-
resentation election, Respondent embarked upon ``a con-
centrated effort to nip union organization in the bud.'' NLRBv. Circus Circus, 656 F.2d 403, 406 (9th Cir. 1981); Down-town Toyota, 276 NLRB 999 (1985); Martin City Ready Mix,264 NLRB 450, 451 (1982). Thus, during the month of Janu-
ary 1993, Respondent, through various management officials,
violated Section 8(a)(1) of the Act by threatening employees
with the futility of supporting the Union and with a loss of
benefits, with no chance of promotion, and with discharge in
order to dissuade them from supporting the Union. More-
over, that month, Respondent violated Section 8(a)(1) and (3)
of the Act by denying Monica Baltz the use of a vacant of-
fice in retaliation for her overt support for the Union. Then,
a month later, on February 9, Respondent's chief executive
officer, George Craig, not only corroborated what the San
Francisco managers had threatened but also greatly exacer-
bated and expanded upon the coercive effect of their con-
duct. Speaking loudly and assertively, Craig threatened em-
ployees with the closure of the San Francisco office and relo-
cation elsewhere if employees engaged in protected con-
certed activities, uttered a thinly veiled threat to use unlawful
conduct by stating that Respondent would utilize ``every
available tactic'' to defeat the Union, solicited employee
grievances and implicitly promised to correct them, warned
employees that their support for the Union would be futile
by stating that he would deal with an association but not
with the Union, and accused employees of disloyalty for en-
gaging in support for the Union, activity which he scornfully
dismissed as ``bullshit.'' His threats and warnings were, of
course, violative of Section 8(a)(1) of the Act.Counsel for the General Counsel argues that GeorgeCraig's February statements themselves warrant the issuance
of a bargaining order herein. Although I believe that Re-
spondent's chief executive officer's comments must be
viewed as amplifying what occurred during the month of
January, I find merit in this contention. Thus, while the ef-
fect of the Section 8(a)(1) and (3) of the Act violations,
which were committed in January, may be erased by tradi-
tional Board remedies, I believe that the pernicious effect of
Craig's comments, particularly his threats that Respondent
would close the San Francisco office and relocate elsewhere
in the event of a work stoppage and that he would deal with
an association but not with the Union, his reference to the
employees' support for the Union as evidencing disloyalty
and, after equating the campaign against the Union to a war, 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
58In this regard, I note that, inasmuch as the Union's support dis-sipated from a 76-percent majority on December 18, 1992, to receipt
of only 31 votes in the election, the effect of Craig's deleterious
conduct is manifestly clear. Sheraton Hotel Waterbury, 312 NLRB304, 305 (1993).59Counsel for Respondent extensively quotes from and placesgreat reliance upon Almet, supra. Such reliance is misplaced, how-ever, for in deciding against the necessity of a bargaining order
therein, the Board considered that the respondent undertook to spe-
cifically ameliorate its unlawful conduct.60In contrast, in Blue Grass Industries, 287 NLRB 274 (1987), an-other case relied on by counsel for Respondent, in ruling against the
need for a bargaining order remedy, the Board noted that ``the most
coercive unfair labor practices the Respondent has committed ...

were not shown to have been disseminated among employees in the
unit.'' Id. at 276.61Counsel for Respondent argues that support for the Union de-clined after the handbilling incident during the in-house author's
marketing workshop. While employees may have been upset at the
Union's tactic, however, such pales in comparison to the damaging
effect of George Craig's statements. Moreover, the employees' peti-
tion subsequent to the election appears to be nothing more their ac-
knowledgment of the election result and, notwithstanding the unre-
solved status of the election, of the need to continue working to-
gether for the good of the business.his implicit warning that Respondent would use any means,including unlawful acts, to defeat the Union, in light of Re-
spondent's January malfeasance, is likely to linger, inhibiting
the employees from effectively exercising any freedom of
choice during a representation election.58In this regard, Inote that George Craig was, and remains, Respondent's most
senior management official, the individual, in this large, mul-
tinational corporation, who states policy with the most au-
thoritative voice and who, more than any other official, may
be relied on to act upon his threats. Interstate Truck Parts,312 NLRB 661 (1993); Astro Printing Services, 300 NLRB1028, 1030 (1990); Kona 60 Minute Photo, 277 NLRB 867,870 (1985). Next, contrary to counsel for Respondent, I note
that, in the months between Craig's unlawful comments and
the election, Respondent failed to act to ameliorate the harm-
ful effect not only of his utterances but also of what occurred
a month earlier. Thus, while counsel points to Respondent's
promotion of Joann Moschella and its ``permissive attitude''
toward the distribution of union literature and the non-
management group meetings, there exists no record evidence
that Respondent has ever taken any action to specifically viti-
ate the clearly unlawful and deleterious nature and effect of
Craig's statements or, indeed, of its earlier unfair labor prac-
tices. Cf. Almet, Inc., supra at 629.59I further note that, hav-ing been made during a speech to a gathering of Respond-
ent's entire San Francisco employee complement and in re-
sponses to questions posed by some of those present, Craig's
remarks received the widest possible dissemination amongst
the bargaining unit employees.60Also, I note that, among theunlawful threats uttered by Craig, was his warning that, if the
employees engaged in a work stoppage, Respondent would
close the San Francisco office and relocate elsewhereÐa pat-
ent ``hallmark'' violation of the Act. The Board has long
held that ``threats to eliminate the employees' source of live-
lihood have a devastating and lingering effect on employees,
an effect that most effectively can be remedied by an order
to bargain.'' White Plains Lincoln Mercury, 288 NLRB1133, 1139±1140 (1988); Q-1 Motor Express, Inc., 308NLRB 1267, 1268 (1992). Finally, citing J.L.M., Inc. v.NLRB, 31 F.3d 79 (2d Cir. 1994), counsel for Respondent ar-gues that the passage of time herein militates against the
issuance of a bargaining order. Contrary to counsel, the
Board has consistently held that the ``validity of a bargaining
order depends on an evaluation of the circumstances when
the unfair labor practices were committed.... 
delay is anunfortunate but inevitable result of the process of hearing,
decision, and review. To deny enforcement on the basis ofpassage of time would encourage continued litigation.''Interstate Truck Parts, supra at 661 fn. 7. Accordingly, basedupon the foregoing and the record as a whole, I believe, and
shall recommend, that the possibility of erasing the effect of
George Craig's egregious statements and ensuring a fair
rerun election by the use of traditional remedies is slight and
that employee sentiment, once expressed through the author-
ization forms, would be better protected by the issuance of
a bargaining order. Astro Printing Services, supra; Kona 60Minute Photo, supra.61The Objections to the Conduct of the ElectionIn view of Respondent's above-described unfair laborpractices, including threatening employees with loss of bene-
fits if they selected the Union as their bargaining representa-
tive, threatening employees that it would not bargain with the
Union if employees selected it as their bargaining representa-
tive, threatening employees with discharge and with with-
holding promotions because of their support for the Union,
threatening to close the San Francisco facility and relocate
the office elsewhere if employees engage in a work stoppage,
warning employees that their support for the Union was a
demonstration of disloyalty toward Respondent, implicitly
threatening to fight the Union with every weapon at its dis-
posal, including unlawful ones, soliciting employee griev-
ances and implying to promise to correct them, and failing
to assign Monica Baltz to a vacant office because of her sup-
port for the Union, I believe that Respondent created an at-
mosphere in which a fair election was impossible. Accord-
ingly, inasmuch as the Union's objections reflect my unfair
labor practice findings, I shall recommend that the election
be set aside. Further, as I have concluded that a bargaining
order remedy is appropriate herein, I shall also recommend
that the representation petition in Case 20±RC±16868 be dis-
missed.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for bargaining within the meaning of Section
9(b) of the Act:All full time and regular part-time employees em-ployed by Respondent, including employees if the fol-
lowing job classifications: assistant editor/administrator,
associate editor, administrative assistants, assistant
editors/reference, editorial assistants, editorial/marketing
coordinators, production coordinators, production edi-
tors, senior editorial assistants, software/scheduling su- 187HARPERCOLLINS PUBLISHERS, INC.pervisors, design assistants, design coordinators, design-ers, senior designers, desktop specialists, jacket design
managers, telesales representatives, assistant direct mail
managers, customer service representatives, marketing
assistants, marketing associates, marketing coordinators,
editorial/marketing coordinator of evangelical books,
publicists, marketing assistants, marketing associates,
marketing coordinators, marketing services assistants,
promotion coordinators, publicity assistants, inter-
national publishing assistants, inventory coordinators,
production assistants, senior production assistants, mar-
keting coordinators, assistant projects managers, design
assistants, designers, junior designers, desktop coordina-
tors, project coordinators, assistant editors, project edi-
tors, production artists, project managers, marketing co-
ordinators, senior designers, assistants to the president,
design/production assistants, senior designers, associate
editors, film traffic coordinators, manuscript readers,
production coordinators, production managers, publicity
assistants, special markets assistants, sponsorship man-
agers, systems support technicians, administrative as-
sistants, shipping/purchasing assistants, mailroom assist-
ants, receptionists, accounts payable assistants, accounts
payable administrative assistants, finance assistants, cost
accountants; excluding all other employees, senior vice
president, vice president/publisher, vice president/mar-
keting director (general books), vice president/market-
ing director (religious books), vice president/chief fi-
nancial operations officer, personnel director, vice
president/director (new business development), presi-
dent/publisher (Collins San Francisco), director (inter-
national publishing department (IPD)), overseas product
manager (IPD), foreign rights manager (IPD), subsidi-
ary rights manager (IPD), parish marketing manager
(marketing-religious books (M-RB)), manager, special
religious markets (M-RB), advertising manager (M-
RB), marketing manager (M-RB), design manager (de-
sign & creative), editor, senior editor, managing editor
and manager (production editing), operations manager,
accounting manager, cost accountant (Access Produc-
tions), personnel administrator, associate marketing di-
rector (M-RB), director (inventory & sales service),
manager (marketing services), marketing manager (al-
ternative books), author relations manager, publicity
manager, publicity director, promotions manager, assist-ant inventory control manager, director (international
publishing), vice president (manufacturing & direction,
Access Productions), assistant production manager,
West Coast Systems Director, project manager (elec-
tronic publishing systems), president/creative director
(T.U.B.), design manager (Access Productions), edi-
torial director (Access Productions), desktop publishing
manager (Access Productions), senior editor (Access
Productions), design director (T.U.B.), principal de-
signer (T.U.B.), reprint supervisor, assistant editor, (ad-
ministrative), art director, executive director, executive
assistant, professional employees, confidential employ-
ees, guards, and supervisors as defined in the Act.4. Since on or about December 18, 1992, the Union hasbeen the representative for purposes of collective bargainingof a majority of the employees in the above-described appro-priate unit.5. In or about January 1993, by threatening employeeswith the loss of benefits if they selected the Union as their
bargaining representative; threatening employees that it
would not bargain with the Union if they selected it as their
bargaining representative, thereby signaling that representa-
tion by a union would be futile; and threatening employees
with discharge and with the withholding of promotions be-
cause of their support for the Union, Respondent engaged in
conduct violative of Section 8(a)(1) of the Act.6. In January 1993, by failing to assign a vacant office toMonica Baltz because of her support for the Union, Re-
spondent engaged in discriminatory conduct violative of Sec-
tion 8(a)(1) and (3) of the Act.7. On or about February 9, 1993, by threatening employ-ees with closure of the San Francisco office and relocation
if they engaged in a concerted work stoppage; warning em-
ployees that their support for the Union was ``extremely dis-
loyal'' toward Respondent; stating to employees that the
campaign against the Union was akin to war and Respondent
would fight with ``every weapon at our disposal,'' thereby
conveying a thinly veiled threat to employees that it would
engage in unlawful conduct; by threatening to refuse to bar-
gain with the Union if employees selected it as their bargain-
ing representative, thereby signaling the futility of supporting
the Union; and by soliciting employee grievances and imply-
ing to promise to correct them, Respondent, by its chief ex-
ecutive officer, George Craig, engaged in conduct violative
of Section 8(a)(1) of the Act.8. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.9. Unless specified above, Respondent engaged in no otherunfair labor practices.REMEDYHaving found that Respondent engaged in serious unfairlabor practices, violative of Section 8(a)(1) and (3) of the
Act, I shall recommend that it be ordered to cease and desist
and to take certain affirmative action designed to effectuate
the policies of the Act. In particular, I have concluded that
even considered apart from the unlawful conduct engaged inby Respondent a month earlier, the effect of George Craig's
comments to the employees, during his meeting with them
on February 9, 1993, would tend to linger in the thoughts of
Respondent's employees, would not be readily dispelled, and
would have an utterly deleterious effect upon their support
for the Union and their freedom of choice during a represen-
tation election. In these circumstances, as the possibility of
erasing the effects of Respondent's unfair labor practices and
of conducting a fair rerun election by use of traditional rem-
edies is slight and as, on balance, the employees' representa-
tion desires as once expressed through their signed authoriza-
tion forms would best be protected by a bargaining order, I
shall recommend that Respondent be ordered to recognize
and bargain with the Union, dating Respondent's bargaining
obligation from the date of the recognition demand, Decem-
ber 18, 1992. 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
62If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.63If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended62ORDERThe Respondent, HarperCollins San Francisco, a Divisionof HarperCollins Publishers, Inc., San Francisco, California,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with loss of benefits if they se-lect the Union as their bargaining representative.(b) Threatening employees that it would not bargain withthe Union if employees select it as their bargaining represent-
ative, thereby signaling that representation by a union would
be futile.(c) Threatening employees with discharge because of theirsupport for the Union.(d) Threatening employees with withholding promotionsbecause of their support for the Union.(e) Refusing to assign employees to vacant offices becauseof their support for the Union.(f) Threatening employees with closure of the San Fran-cisco office and relocation if they engage in union or other
protected concerted activities.(g) Warning employees that their support for the Unionwas a demonstration of their disloyalty toward Respondent.(h) Implicitly threatening to fight the Union with everyweapon at its disposal, including unlawful ones.(i) Soliciting employee grievances and implying to prom-ise to correct them.(j) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary effec-tuate the policies of the Act.(a) Recognize and bargain with the Union as the majorityrepresentative of its employees in the following appropriate
unit:All full time and regular part-time employees em-ployed by Respondent, including employees if the fol-
lowing job classifications: assistant editor/administrator,
associate editor, administrative assistants, assistant
editors/reference, editorial assistants, editorial/marketing
coordinators, production coordinators, production edi-
tors, senior editorial assistants, software/scheduling su-
pervisors, design assistants, design coordinators, design-
ers, senior designers, desktop specialists, jacket design
managers, telesales representatives, assistant direct mail
managers, customer service representatives, marketing
assistants, marketing associates, marketing coordinators,
editorial/marketing coordinator of evangelical books,
publicists, marketing assistants, marketing associates,
marketing coordinators, marketing services assistants,
promotion coordinators, publicity assistants, inter-
national publishing assistants, inventory coordinators,
production assistants, senior production assistants, mar-keting coordinators, assistant projects managers, designassistants, designers, junior designers, desktop coordina-
tors, project coordinators, assistant editors, project edi-
tors, production artists, project managers, marketing co-
ordinators, senior designers, assistants to the president,
design/production assistants, senior designers, associate
editors, film traffic coordinators, manuscript readers,
production coordinators, production managers, publicity
assistants, special markets assistants, sponsorship man-
agers, systems support technicians, administrative as-
sistants, shipping/purchasing assistants, mailroom assist-
ants, receptionists, accounts payable assistants, accounts
payable administrative assistants, finance assistants, cost
accountants; excluding all other employees, senior vice
president, vice president/publisher, vice president/mar-
keting director (general books), vice president/market-
ing director (religious books), vice president/chief fi-
nancial operations officer, personnel director, vice
president/director (new business development), presi-
dent/publisher (Collins San Francisco), director (inter-
national publishing department (IPD)), overseas product
manager (IPD), foreign rights manager (IPD), subsidi-
ary rights manager (IPD), parish marketing manager
(marketing-religious books (M-RB)), manager, special
religious markets (M-RB), advertising manager (M-
RB), marketing manager (M-RB), design manager (de-
sign & creative), editor, senior editor, managing editor
and manager (production editing), operations manager,
accounting manager, cost accountant (Access Produc-
tions), personnel administrator, associate marketing di-
rector (M-RB), director (inventory & sales service),
manager (marketing services), marketing manager (al-
ternative books), author relations manager, publicity
manager, publicity director, promotions manager, assist-
ant inventory control manager, director (international
publishing), vice president (manufacturing & direction,
Access Productions), assistant production manager,
West Coast Systems Director, project manager (elec-
tronic publishing systems), president/creative director
(T.U.B.), design manager (Access Productions), edi-
torial director (Access Productions), desktop publishing
manager (Access Productions), senior editor (Access
Productions), design director (T.U.B.), principal de-
signer (T.U.B.), reprint supervisor, assistant editor, (ad-
ministrative), art director, executive director, executive
assistant, professional employees, confidential employ-
ees, guards, and supervisors as defined in the Act.(b) Post at Respondent's office and place of business inSan Francisco, California, copies of the attached notice
marked ``Appendix.''63Copies of the notice, on forms pro-vided by the Regional Director for Region 20, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by the Respond- 189HARPERCOLLINS PUBLISHERS, INC.ent to ensure that the notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be dismissedinsofar as it alleges that Respondent laid off employees
Monica Baltz, Julie Wunderlich, Dawn Balzarano, and Gina
Hyams in violation of Section 8(a)(1) and (3) of the Act and
that the representation petition in Case 20±RC±16868 be dis-
missed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROF
THENATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and had ordered us
to post and abide by this notice.WEWILLNOT
threaten our employees with loss of benefitsif they select Communications Workers of America, AFL±
CIO as their bargaining representative.WEWILLNOT
threaten our employees that we will not bar-gain with the Union if employees select it as their bargaining
representative, thereby signaling that representation by a
union will be futile.WEWILLNOT
threaten our employees with discharge be-cause of their support for the Union.WEWILLNOT
threaten our employees with withholdingpromotions because of their support for the Union.WEWILLNOT
refuse to assign our employees to vacant of-fices because of their support for the Union.WEWILLNOT
threaten our employees with the closure ofthe San Francisco office and its relocation if they engage in
union or other protected concerted activities.WEWILLNOT
warn our employees that their support forthe Union is a demonstration of their disloyalty toward us.WEWILLNOT
implicitly threaten to do so unlawfully bystating that we will fight the Union with every weapon at our
disposal.WEWILLNOT
solicit our employees grievances and implyto promise to correct them.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the National Labor Rela-
tions Act.WEWILL
recognize the Union as the representative forpurposes of collective bargaining of our employees in the
following appropriate unit and, upon request, engage in bar-
gaining with it as to wages, hours, and working conditions.
The appropriate unit is:All full time and regular part-time employees em-ployed by Respondent, including employees if the fol-
lowing job classifications: assistant editor/administrator,
associate editor, administrative assistants, assistant
editors/reference, editorial assistants, editorial/marketing
coordinators, production coordinators, production edi-
tors, senior editorial assistants, software/scheduling su-pervisors, design assistants, design coordinators, design-ers, senior designers, desktop specialists, jacket design
managers, telesales representatives, assistant direct mail
managers, customer service representatives, marketing
assistants, marketing associates, marketing coordinators,
editorial/marketing coordinator of evangelical books,
publicists, marketing assistants, marketing associates,
marketing coordinators, marketing services assistants,
promotion coordinators, publicity assistants, inter-
national publishing assistants, inventory coordinators,
production assistants, senior production assistants, mar-
keting coordinators, assistant projects managers, design
assistants, designers, junior designers, desktop coordina-
tors, project coordinators, assistant editors, project edi-
tors, production artists, project managers, marketing co-ordinators, senior designers, assistants to the president,
design/production assistants, senior designers, associate
editors, film traffic coordinators, manuscript readers,
production coordinators, production managers, publicity
assistants, special markets assistants, sponsorship man-
agers, systems support technicians, administrative as-
sistants, shipping/purchasing assistants, mailroom assist-
ants, receptionists, accounts payable assistants, accounts
payable administrative assistants, finance assistants, cost
accountants; excluding all other employees, senior vice
president, vice president/publisher, vice president/mar-
keting director (general books), vice president/market-
ing director (religious books), vice president/chief fi-
nancial operations officer, personnel director, vice
president/director (new business development), presi-
dent/publisher (Collins San Francisco), director (inter-
national publishing department (IPD)), overseas product
manager (IPD), foreign rights manager (IPD), subsidi-
ary rights manager (IPD), parish marketing manager
(marketing-religious books (M-RB)), manager, special
religious markets (M-RB), advertising manager (M-
RB), marketing manager (M-RB), design manager (de-
sign & creative), editor, senior editor, managing editor
and manager (production editing), operations manager,
accounting manager, cost accountant (Access Produc-
tions), personnel administrator, associate marketing di-
rector (M-RB), director (inventory & sales service),
manager (marketing services), marketing manager (al-
ternative books), author relations manager, publicity
manager, publicity director, promotions manager, assist-
ant inventory control manager, director (international
publishing), vice president (manufacturing & direction,
Access Productions), assistant production manager,
West Coast Systems Director, project manager (elec-
tronic publishing systems), president/creative director
(T.U.B.), design manager (Access Productions), edi-
torial director (Access Productions), desktop publishing
manager (Access Productions), senior editor (Access
Productions), design director (T.U.B.), principal de-
signer (T.U.B.), reprint supervisor, assistant editor, (ad-
ministrative), art director, executive director, executive
assistant, professional employees, confidential employ-
ees, guards, and supervisors as defined in the Act.HARPERCOLLINSSANFRANCISCO, ADIVISIONOFHARPERCOLLINSPUBLISHERS, INC.